Exhibit 10.1

 

Execution Version

 

GLOBAL PARTNERS LP
GLP FINANCE CORP.

 

--------------------------------------------------------------------------------

 

$400,000,000

 

7.00% Senior Notes due 2027

 

Purchase Agreement

 

July 24, 2019

 

BofA Securities, Inc.

As Representative of the Initial Purchasers

listed in Schedule 1 hereto

 

c/o BofA Securities, Inc.

One Bryant Park
New York, New York 10036

 

Ladies and Gentlemen:

 

Global Partners LP, a Delaware limited partnership (the “Partnership”), and GLP
Finance Corp., a Delaware corporation (“GLP Finance,” and together with the
Partnership, the “Issuers”), propose to issue and sell to the several initial
purchasers listed in Schedule 1 hereto (the “Initial Purchasers”), for whom you
are acting as representative (the “Representative”), $400,000,000 principal
amount of their 7.00% Senior Notes due 2027 (the “Securities”).  The Securities
will be issued pursuant to an Indenture to be dated as of July 31, 2019 (the
“Indenture”) among the Issuers, the Guarantors (as defined below) and Deutsche
Bank Trust Company Americas, as trustee (the “Trustee”), and will be guaranteed
on an unsecured senior basis by each of the Guarantors (the “Guarantees”).  The
Securities will be issued only in book-entry form in the name of Cede & Co., as
nominee of The Depository Trust Company (the “Depositary”) pursuant to a letter
of representations, to be dated on or before the Closing Date (as defined in
Section 2 hereof) (the “DTC Agreement”), among the Issuers, the Trustee and the
Depositary.

 

This purchase agreement (this “Agreement”) confirms the agreement by and among
Global GP LLC, a Delaware limited liability company (the “General Partner”), the
Issuers, Cascade Kelly Holdings LLC, an Oregon limited liability company
(“Cascade Kelly”), Global CNG LLC, a Delaware limited liability company (“Global
CNG”), Global Operating LLC, a Delaware limited liability company (“Global
Operating”), Global Companies LLC, a Delaware limited liability company (“Global
Companies”), Global Montello Group Corp., a Delaware corporation (“Global
Montello”), Chelsea Sandwich LLC, a Delaware limited liability company (“Chelsea
Sandwich”), Glen Hes Corp., a Delaware corporation (“Glen Hes”), Alliance Energy
LLC, a Massachusetts limited liability company (“Alliance”), Bursaw Oil LLC, a
Massachusetts limited liability company (“Bursaw Oil”), Global Energy Marketing
LLC, a Delaware limited liability company (“Global Marketing”), Global Partners
Energy Canada ULC, an Alberta,

 

--------------------------------------------------------------------------------



 

Canada unlimited liability corporation (“GPEC”), Warren Equities, Inc., a
Delaware corporation (“Warren”), Warex Terminals Corporation, a New York
corporation (“Warex”), Drake Petroleum Company, Inc., a Massachusetts
corporation (“Drake”), Puritan Oil Company, Inc., a New Jersey corporation
(“Puritan”), Maryland Oil Company, Inc., a Delaware corporation (“Maryland Oil”
and, together with Cascade Kelly, Global CNG, Global Operating, Global
Companies, Global Montello, Chelsea Sandwich, Glen Hes, Alliance, Bursaw Oil,
Global Marketing, Warren, Warex, Drake and Puritan, the “Guarantors”) and the
Initial Purchasers concerning the purchase of the Securities by the Initial
Purchasers.  The Partnership, the General Partner, GLP Finance and the
Guarantors are herein referred to as the “Partnership Parties.”

 

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom.  The Partnership Parties have prepared a
preliminary offering memorandum dated July 22, 2019 (the “Preliminary Offering
Memorandum”) and have prepared and delivered to each Initial Purchaser copies of
a Pricing Supplement, dated July 24, 2019 (the “Pricing Supplement”), describing
the terms of the Securities, each for use by such Initial Purchaser in
connection with its solicitation of offers to purchase the Securities.  Promptly
after this Agreement is executed and delivered, the Partnership Parties will
prepare and deliver to each Initial Purchaser a final offering memorandum dated
the date hereof (the “Offering Memorandum”) setting forth information concerning
the Partnership Parties, the Securities and the Guarantees.  Copies of the
Preliminary Offering Memorandum have been, and copies of the Offering Memorandum
will be, delivered by the Partnership Parties to the Initial Purchasers pursuant
to the terms of this Agreement.  Each of the Partnership Parties hereby confirms
that it has authorized the use of the Preliminary Offering Memorandum, the other
Time of Sale Information (as defined below) and the Offering Memorandum in
connection with the offering and resale of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement.  Capitalized terms used
but not defined herein shall have the meanings given to such terms in the
Preliminary Offering Memorandum.  References herein to the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum shall be
deemed to refer to and include any document incorporated by reference therein
prior to the Time of Sale (as defined below) and any reference to “amend,”
“amendment” or “supplement” with respect to the Preliminary Offering Memorandum
or the Offering Memorandum shall be deemed to refer to and include any documents
filed after such time and incorporated by reference therein.

 

At 3:53 p.m. New York City time, which is at or prior to the time when sales of
the Securities were first made (the “Time of Sale”), the Partnership Parties
prepared the following information (collectively, the “Time of Sale
Information”): the Preliminary Offering Memorandum and the Pricing Supplement,
substantially in the form of Annex A hereto.

 

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date, among the Issuers, the Guarantors and
the Initial Purchasers, substantially in the form attached hereto as Exhibit A
(the “Registration Rights Agreement”), pursuant to which the Issuers and the
Guarantors will be required to file with the Securities and Exchange Commission
(the “Commission”) one or more registration statements providing for the
registration under the Securities Act of the Securities or securities that are
identical to the Securities (the “Exchange

 

2

--------------------------------------------------------------------------------



 

Securities”) to be offered in exchange for the Securities (the “Exchange Offer”)
and the related Guarantees.

 

Each of the Partnership Parties hereby jointly and severally confirms its
agreement with the several Initial Purchasers concerning the purchase and resale
of the Securities, as follows:

 

1.                                      Purchase and Resale of the Securities.

 

(a)                                 The Issuers agree to issue and sell the
Securities to the several Initial Purchasers as provided in this Agreement, and
each Initial Purchaser, on the basis of the representations, warranties and
agreements set forth herein and subject to the conditions set forth herein,
agrees, severally and not jointly, to purchase from the Issuers on the Closing
Date the respective principal amount of Securities set forth opposite such
Initial Purchaser’s name in Schedule 1 hereto at a purchase price equal to 98.5%
of the principal amount of Securities purchased by each Initial Purchaser in the
proportions that the principal amount of Securities set forth opposite their
respective names in Schedule 1 hereto bear to the aggregate principal amount of
Securities set forth opposite the names of all such Initial Purchasers.  The
Issuers will not be obligated to deliver any of the Securities except upon
payment for all the Securities to be purchased as provided herein.

 

(b)                                 The Issuers understand that the Initial
Purchasers intend to offer the Securities for resale on the terms set forth in
the Time of Sale Information.  Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:

 

(i)                                     it is a qualified institutional buyer
within the meaning of Rule 144A under the Securities Act (a “QIB”) and an
accredited investor within the meaning of Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act (“Regulation D”);

 

(ii)                                  it has not solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act; and

 

(iii)                               it has not solicited offers for, or offered
or sold, and will not solicit offers for, or offer or sell, the Securities as
part of their initial offering except:

 

(A)                               to persons whom it reasonably believes to be
QIBs in transactions pursuant to Rule 144A under the Securities Act
(“Rule 144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A; or

 

(B)                               in accordance with the restrictions set forth
in Annex B hereto.

 

(c)                                  Each Initial Purchaser acknowledges and
agrees that the Issuers and, for purposes of the “no registration” opinions to
be delivered to the Initial Purchasers pursuant to Section 6, counsel for the
Issuers and counsel for the Initial Purchasers may rely upon the accuracy

 

3

--------------------------------------------------------------------------------



 

of the representations and warranties of the Initial Purchasers, and compliance
by the Initial Purchasers with their agreements, contained in
Section 1(b) (including Annex B hereto), and each Initial Purchaser hereby
consents to such reliance.

 

(d)                                 The Issuers acknowledge and agree that the
Initial Purchasers may offer and sell Securities to or through any affiliate of
an Initial Purchaser and that any such affiliate may offer and sell Securities
purchased by it to or through any Initial Purchaser.

 

(e)                                  The Partnership Parties acknowledge and
agree that (i) each Initial Purchaser is acting solely in the capacity of an
arm’s length contractual counterparty to the Partnership Parties with respect to
the offering of Securities contemplated hereby (including in connection with
determining the terms of the offering) and not as a financial advisor or a
fiduciary to, or agent of, the Partnership Parties or any other person and
(ii) the several Initial Purchasers and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Partnership Parties, and the several Initial Purchasers have no
obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship.  Additionally, neither the Representative nor any other
Initial Purchaser is advising the Partnership Parties or any other person as to
any legal, tax, investment, accounting or regulatory matters in any
jurisdiction.  The Partnership Parties shall consult with their own advisors
concerning such matters and shall be responsible for making their own
independent investigation and appraisal of the transactions contemplated hereby,
and neither the Representative nor any other Initial Purchaser shall have any
responsibility or liability to the Partnership Parties with respect thereto. 
Any review by the Representative or any Initial Purchaser of the Partnership
Parties and the transactions contemplated hereby or other matters relating to
such transactions will be performed solely for the benefit of the Representative
or such Initial Purchaser, as the case may be, and shall not be on behalf of the
Partnership Parties or any other person.

 

2.                                      Payment and Delivery.  (a)  Payment for
and delivery of the Securities will be made, against delivery of the Securities
to the Initial Purchasers through the facilities of The Depository Trust Company
(“DTC”), at the offices of Vinson & Elkins L.L.P., 666 Fifth Ave., 25th Floor,
New York, New York 10103 at 10:00 A.M., New York City time, on July 31, 2019, or
at such other time or place on the same or such other date, not later than the
fifth business day thereafter, as the Representative and the Issuers may agree
upon in writing.  The time and date of such payment and delivery is referred to
herein as the “Closing Date.”  At such closing, the Issuers will deliver to the
Trustee, as custodian for DTC, one or more global notes representing the
Securities (collectively, the “Global Notes”), each registered in the name of
Cede & Co., as nominee of the Depositary, pursuant to the DTC Agreement.  The
Global Notes shall be in such denominations as the Representatives shall
designate.  Time shall be of the essence, and delivery at the time and place
specified in this Agreement is a further condition to the obligations of the
Initial Purchasers.

 

(b)                                 Payment for the Securities shall be made by
wire transfer in immediately available funds to the account(s) specified by the
Issuers to the Representative against delivery to the nominee of DTC, for the
account of the Initial Purchasers, of the Global Note, with any transfer taxes
payable in connection with the sale of the Securities duly paid by the Issuers.

 

4

--------------------------------------------------------------------------------



 

3.                                      Representations, Warranties and
Agreements of the Partnership Parties.  The Partnership Parties jointly and
severally represent and warrant to, and agree with, each of the Initial
Purchasers as of the date hereof and as of the Closing Date that:

 

(a)                                 Preliminary Offering Memorandum, Time of
Sale Information and the Offering Memorandum.  The Preliminary Offering
Memorandum, as of its date, did not, the Time of Sale Information, as of the
Time of Sale, did not, and at the Closing Date, will not, and the Offering
Memorandum, in the form first used by the Initial Purchasers to confirm sales of
the Securities and as of the Closing Date, will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Partnership Parties make no
representation or warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Partnership Parties in writing by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, the Time of Sale Information or the Offering Memorandum,
which information is specified in the last sentence of Section 7(b).  The
Partnership Parties have not distributed and will not distribute, prior to the
later of the Closing Date and the completion of the Initial Purchasers’
distribution of the Securities, any offering material in connection with the
offering and sale of the Securities other than the Time of Sale Information and
the Offering Memorandum.

 

(b)                                 Additional Written Communications.  The
Partnership Parties (including their agents and representatives, other than the
Initial Purchasers in their capacity as such) have not prepared, made, used,
authorized, approved or referred to and will not prepare, make, use, authorize,
approve or refer to any written communication that constitutes an offer to sell
or solicitation of an offer to buy the Securities (each such communication by
the Partnership Parties or their agents and representatives (other than a
communication referred to in clauses (i), (ii) and (iii) below) an “Issuer
Written Communication”) other than (i) the Preliminary Offering Memorandum,
(ii) the Offering Memorandum, (iii) the Time of Sale Information, and (iv) any
electronic road show or other written communications, in each case used in
accordance with Section 4(c).  Each such Issuer Written Communication, when
taken together with the Time of Sale Information at the Time of Sale, did not,
and as of the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Partnership Parties make no representation or
warranty with respect to any statements or omissions made in each such Issuer
Written Communication in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Partnership Parties in
writing by such Initial Purchaser through the Representative expressly for use
in any Issuer Written Communication, which information is specified in the last
sentence of Section 7(b).

 

(c)                                  Form of Documents; Incorporated Documents. 
The documents incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum (the “Incorporated Documents”), when filed with the
Commission, conformed or will conform, as the case may be, in all material
respects to the requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations of the Commission
thereunder, and none of such Incorporated Documents contained or will contain,
as the case may be, an untrue statement of a material fact or omitted or will
omit, as the case may be, to state a

 

5

--------------------------------------------------------------------------------



 

material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(d)                                 Formation and Qualification of the
Partnership. The Partnership has been duly formed and is validly existing in
good standing as a limited partnership under the Delaware Revised Uniform
Limited Partnership Act (the “Delaware LP Act”) with full partnership power and
authority to own or lease its properties and to conduct its business in all
material respects as described in each of the Time of Sale Information and the
Offering Memorandum.  The Partnership is duly registered or qualified as a
foreign limited partnership for the transaction of business under the laws of
each jurisdiction in which the character of the business conducted by it or the
nature or location of the properties owned or leased by it makes such
registration or qualification necessary, except where the failure to so register
or qualify would not (i) have a material adverse effect on the condition
(financial or otherwise), business, assets, results of operations or prospects
of the Partnership Parties and their subsidiaries, taken as a whole, or on the
performance by the Partnership Parties of their obligations under this
Agreement, the Securities and the Guarantees (a “Material Adverse Effect”), or
(ii) subject the limited partners of the Partnership to any material liability
or disability.

 

(e)                                  Formation and Qualification of the General
Partner, Global Operating, Global Companies, Global Marketing, Chelsea Sandwich
and Global CNG.  Each of the General Partner, Global Operating, Global
Companies, Global Marketing, Chelsea Sandwich and Global CNG has been duly
formed and is validly existing in good standing as a limited liability company
under the Delaware Limited Liability Company Act (the “Delaware LLC Act”) with
full limited liability company power and authority to own or lease its
properties and to conduct its business, and, in the case of the General Partner,
to act as general partner of the Partnership.  Each of the General Partner,
Global Operating, Global Companies, Global Marketing, Chelsea Sandwich and
Global CNG is, and as of the Closing Date will be, duly registered or qualified
as a foreign limited liability company for the transaction of business under the
laws of each jurisdiction in which the character of the business conducted by it
or the nature or location of the properties owned or leased by it makes such
registration or qualification necessary, except where the failure so to register
or qualify would not (i) have a Material Adverse Effect or (ii) subject the
limited partners of the Partnership to any material liability or disability.

 

(f)                                   Formation and Qualification of GLP
Finance, Global Montello, Glen Hes, Warren and Maryland Oil.  Each of GLP
Finance, Global Montello, Glen Hes, Warren and Maryland Oil has been duly
incorporated and is validly existing in good standing as a corporation under the
Delaware General Corporation Law (the “DGCL”) with full corporate power and
authority to own or lease its properties and to conduct its business.  Each of
GLP Finance, Global Montello, Glen Hes, Warren and Maryland Oil is, and as of
the Closing Date will be, duly registered or qualified as a foreign corporation
for the transaction of business under the laws of each jurisdiction in which the
character of the business conducted by it or the nature or location of the
properties owned or leased by it makes such registration or qualification
necessary, except where the failure so to register or qualify would not (i) have
a Material Adverse Effect or (ii) subject the limited partners of the
Partnership to any material liability or disability.

 

(g)                                  Formation and Qualification of Alliance and
Bursaw Oil.  Each of Alliance and Bursaw Oil has been duly formed and is validly
existing in good standing as a limited liability

 

6

--------------------------------------------------------------------------------



 

company under the Massachusetts Limited Liability Company Act with full limited
liability company power and authority to own or lease its properties and conduct
its business.  Each of Alliance and Bursaw Oil is, and as of the Closing Date
will be, duly registered or qualified as a foreign limited liability company for
the transaction of business under the laws of each jurisdiction in which the
character of the business conducted by it or the nature or location of the
properties owned or leased by it makes such registration or qualification
necessary, except where the failure so to register or qualify would not (i) have
a Material Adverse Effect or (ii) subject the limited partners of the
Partnership to any material liability or disability.

 

(h)                                 Formation and Qualification of Drake.  Drake
has been duly organized and is validly existing as a corporation under the
Massachusetts Business Corporations Act with full corporate power and authority
to own or lease its properties and conduct its business.  Drake is, and as of
the Closing Date will be, duly registered or qualified as a foreign corporation
for the transaction of business under the laws of each jurisdiction in which the
character of the business conducted by it or the nature or location of the
properties owned or leased by it makes such registration or qualification
necessary, except where the failure so to register or qualify would not (i) have
a Material Adverse Effect or (ii) subject the limited partners of the
Partnership to any material liability or disability.

 

(i)                                     Formation and Qualification of Cascade
Kelly.  Cascade Kelly has been duly formed and is validly existing as a limited
liability company under the Oregon Limited Liability Company Act with full
limited liability company power and authority to own or lease its properties and
conduct its business.  Cascade Kelly is, and as of the Closing Date will be,
duly registered or qualified as a foreign limited liability company for the
transaction of business under the laws of each jurisdiction in which the
character of the business conducted by it or the nature or location of the
properties owned or leased by it makes such registration or qualification
necessary, except where the failure so to register or qualify would not (i) have
a Material Adverse Effect or (ii) subject the limited partners of the
Partnership to any material liability or disability.

 

(j)                                    Formation and Qualification of GPEC. 
GPEC has been duly formed and is validly existing as an unlimited liability
corporation under the Alberta Business Corporations Act with full unlimited
liability corporation power and authority to own or lease its properties and
conduct its business.  GPEC is, and as of the Closing Date will be, duly
registered or qualified as a foreign corporation for the transaction of business
under the laws of each jurisdiction in which the character of the business
conducted by it or the nature or location of the properties owned or leased by
it makes such registration or qualification necessary, except where the failure
so to register or qualify would not (i) have a Material Adverse Effect or
(ii) subject the limited partners of the Partnership to any material liability
or disability.

 

(k)                                 Formation and Qualification of Warex.  Warex
has been duly formed and is validly existing as a corporation under the New York
Business Corporation Law with full corporate power and authority to own or lease
its properties and conduct its business.  Warex is, and as of the Closing Date
will be, duly registered or qualified as a foreign corporation for the
transaction of business under the laws of each jurisdiction in which the
character of the business conducted by it or the nature or location of the
properties owned or leased by it makes such registration or qualification
necessary, except where the failure so to register or qualify would not

 

7

--------------------------------------------------------------------------------



 

(i) have a Material Adverse Effect or (ii) subject the limited partners of the
Partnership to any material liability or disability.

 

(l)                                     Formation and Qualification of Puritan. 
Puritan has been duly organized and is validly existing as a corporation under
the New Jersey Business Corporation Act with full corporate power and authority
to own or lease its properties and conduct its business.  Puritan is, and as of
the Closing Date will be, duly registered or qualified as a foreign corporation
for the transaction of business under the laws of each jurisdiction in which the
character of the business conducted by it or the nature or location of the
properties owned or leased by it makes such registration or qualification
necessary, except where the failure so to register or qualify would not (i) have
a Material Adverse Effect or (ii) subject the limited partners of the
Partnership to any material liability or disability.

 

(m)                             Ownership of the General Partner.  The parties
listed on Schedule 2 hereto collectively own 100% of the outstanding membership
interests in the General Partner; such membership interests have been duly
authorized and validly issued in accordance with the Fourth Amended and Restated
Limited Liability Company Agreement of the General Partner (the “General Partner
LLC Agreement”) and are fully paid (to the extent required under the General
Partner LLC Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 18-607 and 18-804 of the Delaware LLC Act); and each member
of the General Partner owns its membership interest in the General Partner free
and clear of all liens, encumbrances, security interests, charges or claims
(“Liens”), except restrictions on transferability contained in the General
Partner LLC Agreement and the organizational documents of each such member, as
applicable.

 

(n)                                 Ownership of the General Partner Interest in
the Partnership.  The General Partner is the sole general partner of the
Partnership with, as of the date hereof, a 0.67% general partner interest in the
Partnership; such general partner interest has been duly authorized and validly
issued in accordance with the Fourth Amended and Restated Agreement of Limited
Partnership of the Partnership (the “Partnership Agreement”); and the General
Partner owns such general partner interest free and clear of all Liens, except
restrictions on transferability contained in the Partnership Agreement, other
than those created pursuant to the Third Amended and Restated Credit Agreement,
dated April 25, 2017, by and among the Partnership, Global Operating, Global
Companies, Global Montello, Chelsea Sandwich, Global Marketing, Glen Hes,
Alliance, GLP Finance, Global CNG, Cascade Kelly and Warren, Bank of America,
N.A., as administrative agent, and the other financial institutions party
thereto, as amended by the First Amendment thereto, dated September 10, 2018,
the Second Amendment thereto, dated September 10, 2018, and the Third Amendment
thereto, dated April 19, 2019 (the “Credit Agreement”), the Indenture governing
the 6.25% Senior Notes due 2022 of the Partnership and GLP Finance, as amended
or supplemented (the “2022 Notes Indenture”) and the Indenture governing the
7.000% Senior Notes due 2023 of the Partnership and GLP Finance, as amended or
supplemented (together with the 2022 Notes Indenture, the “Existing
Indentures”).

 

(o)                                 Capitalization of the Partnership.  As of
the date hereof, the issued and outstanding limited partner interests of the
Partnership consist of 33,995,563 common units representing limited partner
interests (“Common Units”), 2,760,000 Series A Fixed-to-Floating Rate Cumulative
Redeemable Perpetual Preferred Units representing limited partner interests

 

8

--------------------------------------------------------------------------------



 

(“Series A Preferred Units”) and the Incentive Distribution Rights (as such term
is defined in the Partnership Agreement).  All such Common Units, Series A
Preferred Units and Incentive Distribution Rights and the limited partner
interests represented thereby have been duly authorized and validly issued in
accordance with the Partnership Agreement and are fully paid (to the extent
required under the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act).

 

(p)                                 Ownership of Global Operating.  The
Partnership owns a 100% membership interest in Global Operating; such membership
interest has been duly authorized and validly issued in accordance with the
limited liability company agreement of Global Operating (the “Global Operating
LLC Agreement”) and is fully paid (to the extent required under the Global
Operating LLC Agreement) and nonassessable (except as such nonassessability may
be affected by Sections 18-607 and 18-804 of the Delaware LLC Act); and the
Partnership owns such membership interest free and clear of all Liens, other
than those created pursuant to the Credit Agreement and the Existing Indentures.

 

(q)                                 Ownership of Global Companies, Chelsea
Sandwich, Global Marketing, Glen Hes, Alliance, Cascade Kelly, Global CNG,
Bursaw Oil, GPEC, Warren, Warex, Drake, Puritan and Maryland Oil.  Global
Operating owns a 100% membership interest in each of Global Companies, Chelsea
Sandwich, Global Marketing, Alliance, Cascade Kelly and Global CNG, and 100% of
the capital stock of each of Global Montello and GPEC; Global Companies owns
100% of the capital stock of Glen Hes; Alliance owns a 100% membership interest
in Bursaw Oil; Global Montello owns 100% of the capital stock of Warren; and
Warren owns 100% of the capital stock of each of Puritan, Warex, Drake and
Maryland Oil; in each case free and clear of all Liens, other than those created
pursuant to the Credit Agreement and the Existing Indentures.  In the case of
the Guarantors that are limited liability companies, such membership interests
have been duly authorized and validly issued in accordance with their respective
limited liability company agreement (collectively, the “Operating Subsidiary LLC
Agreements”) and are fully paid (to the extent required under the applicable
Operating Subsidiary LLC Agreement) and nonassessable (except as such
nonassessability may be affected by the statute of the jurisdiction of formation
applicable to such entity).  In the case of the Guarantors that are
corporations, such capital stock has been duly authorized and validly issued in
accordance with the statute of the jurisdiction of incorporation applicable to
such corporations and the charters and bylaws of such corporations and is fully
paid and nonassessable.

 

(r)                                    Ownership of GLP Finance.  The
Partnership owns 100% of the capital stock of GLP Finance free and clear of all
Liens, other than those created pursuant to the Credit Agreement and the
Existing Indentures.  Such capital stock has been duly authorized and validly
issued in accordance with the charter and bylaws of GLP Finance and is fully
paid and nonassessable.

 

(s)                                   No Other Subsidiaries.  Other than the
ownership interests in Global Operating, GLP Finance, Global Companies, Global
Montello, Chelsea Sandwich, Global Marketing, Glen Hes, Alliance, Cascade Kelly,
Global CNG, Bursaw Oil, GPEC, Warren, Warex, Drake, Puritan, Maryland Oil and
Basin Transload, LLC, the Partnership does not own, directly or indirectly, and
at the Closing Date will not own, directly or indirectly, any equity or
long-term debt securities of any corporation, partnership, limited liability
company, joint venture, association or

 

9

--------------------------------------------------------------------------------



 

other entity.  Other than its ownership of its partnership interests in the
Partnership, the General Partner does not own, and as of the Closing Date will
not own, directly or indirectly, any equity or long-term debt securities of any
corporation, partnership, limited liability company, joint venture, association
or other entity.  GLP Finance was formed for the sole purpose of being a
co-issuer of the Partnership’s debt and has no operating assets.

 

(t)                                    Authority and Due Authorization.  Each of
the Partnership Parties has all requisite partnership, corporate or limited
liability company power and authority, as the case may be, to execute and
deliver this Agreement, the Securities, the Indenture (including each Guarantee
set forth therein), the Exchange Securities (including the related Guarantees)
and the Registration Rights Agreement (collectively, the “Transaction
Documents”) to which it is a party and to perform its respective obligations
hereunder and thereunder; the Partnership Parties have taken all action required
to be taken for the authorization, execution and delivery of each of the
Transaction Documents by the Partnership Parties which are party thereto and the
consummation of the transactions contemplated hereby and thereby has been
validly taken.

 

(u)                                 Indenture.  The Indenture has been duly
authorized by each of the Issuers and each of the Guarantors and on the Closing
Date will be duly executed and delivered by the Issuers and the Guarantors and,
when duly executed and delivered in accordance with its terms by each of the
other parties thereto, will constitute a valid and legally binding agreement of
each of the Issuers and each of the Guarantors, enforceable against each of the
Issuers and each of the Guarantors in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity)
(collectively, the “Enforceability Exceptions”); and on the Closing Date, the
Indenture will conform in all material respects to the requirements of the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act”), and the rules and
regulations of the Commission applicable to an indenture that is qualified
thereunder.

 

(v)                                 Securities and the Guarantees.  The
Securities have been duly authorized by each of the Issuers and, when duly
executed, authenticated, issued and delivered as provided in the Indenture and
paid for as provided herein, will be duly and validly issued and outstanding and
will constitute valid and legally binding obligations of each of the Issuers
enforceable against each of the Issuers in accordance with their terms, subject
to the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture; and the Guarantees have been duly authorized by each of the
Guarantors and, when the Securities have been duly executed, authenticated,
issued and delivered as provided in the Indenture and paid for as provided
herein, will be valid and legally binding obligations of each of the Guarantors,
enforceable against each of the Guarantors in accordance with their terms,
subject to the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture.

 

(w)                               Exchange Securities.  On the Closing Date, the
Exchange Securities (including the related Guarantees) will have been duly
authorized by each of the Issuers and each of the Guarantors, as applicable,
and, when duly executed, authenticated, issued and delivered in accordance with
the Indenture and as contemplated by the Registration Rights Agreement, will be
duly and validly issued and outstanding and will constitute valid and legally
binding obligations

 

10

--------------------------------------------------------------------------------



 

of each of the Issuers, as issuer, and each of the Guarantors, as guarantor,
enforceable against each of the Issuers and each of the Guarantors in accordance
with their terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of the Indenture.

 

(x)                                 Purchase Agreement, Registration Rights
Agreement and DTC Agreement.  This Agreement has been duly authorized, executed
and delivered by each of the Partnership Parties; and the Registration Rights
Agreement has been duly authorized by each of the Issuers and each of the
Guarantors and on the Closing Date will be duly executed and delivered by each
of the Issuers and each of the Guarantors and, when duly executed and delivered
in accordance with its terms by each of the parties thereto, will constitute a
valid and legally binding agreement of each of the Issuers and each of the
Guarantors enforceable against each of the Issuers and each of the Guarantors in
accordance with its terms, subject to the Enforceability Exceptions, and except
that enforceability may be limited by public policy, applicable law relating to
fiduciary duties and indemnification and an implied covenant of good faith and
fair dealing.  The DTC Agreement has been duly authorized and, on the Closing
Date, will have been duly executed and delivered by, and will constitute a valid
and binding agreement of, the Issuers, enforceable against each of the Issuers
in accordance with its terms, subject to the Enforceability Exceptions, and
except that enforceability may be limited by public policy, applicable law
relating to fiduciary duties and indemnification and an implied covenant of good
faith and fair dealing.

 

(y)                                 Descriptions of Certain Documents.  Each of
the Securities, the Exchange Securities, the Guarantees, the Indenture, the
Registration Rights Agreement and the Existing Indentures conforms in all
material respects to the description thereof contained in each of the Time of
Sale Information and the Offering Memorandum.

 

(z)                                  Enforceability of Agreements.

 

(i)                                     The Partnership Agreement has been duly
authorized, executed and delivered by the General Partner and is a valid and
legally binding agreement of the General Partner, enforceable against the
General Partner in accordance with its terms;

 

(ii)                                  The General Partner LLC Agreement has been
duly authorized, executed and delivered by its members and is a valid and
legally binding agreement of such members, enforceable against such members in
accordance with its terms;

 

(iii)                               The Global Operating LLC Agreement has been
duly authorized, executed and delivered by the Partnership and is a valid and
legally binding agreement of the Partnership, enforceable against the
Partnership in accordance with its terms;

 

(iv)                              The limited liability company agreement of
Bursaw Oil (the “Bursaw Oil LLC Agreement”) has been duly authorized, executed
and delivered by Alliance, and is a valid and legally binding agreement of
Alliance, enforceable against Alliance in accordance with its terms; and

 

(v)                                 Each Operating Subsidiary LLC Agreement,
other than the Bursaw Oil LLC Agreement, has been duly authorized, executed and
delivered by Global Operating, and is a valid and legally binding agreement of
Global Operating, enforceable against Global Operating in accordance with its
terms;

 

11

--------------------------------------------------------------------------------



 

provided that, with respect to each agreement described in this Section 3(z),
the enforceability thereof may be limited by the Enforceability Exceptions and
by public policy, applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing.

 

The Partnership Agreement, the General Partner LLC Agreement, the Global
Operating LLC Agreement, the Bursaw Oil LLC Agreement and the Operating
Subsidiary LLC Agreements are herein collectively referred to as the
“Organizational Agreements.”  The Organizational Agreements, together with the
certificates of limited partnership or formation or certificates of
incorporation, bylaws and other organizational documents of the Partnership
Parties are herein referred to as the “Organizational Documents.”

 

(aa)                          No Conflicts.  None of the issuance and sale of
the Securities, the Guarantees and the Exchange Securities (including the
related Guarantees), the application of the net proceeds as described under the
caption “Use of Proceeds” in the Time of Sale Information and the Offering
Memorandum, the execution, delivery and performance by the Partnership Parties
of each Transaction Document to which each is a party or the consummation by the
Partnership Parties of the transactions contemplated by the Transaction
Documents (i) conflicts or will conflict with or constitutes or will constitute
a violation of the Organizational Documents, (ii) constitutes or will constitute
a breach or violation of, or a default (or an event which, with notice or lapse
of time or both, would constitute such a default) under, or result in the
creation or imposition of any Lien upon any property or asset of any of the
Partnership Parties pursuant to, any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which any of the
Partnership Parties is a party or by which any of them or any of their
respective properties or assets may be bound, including the Existing Indentures,
or subject, or (iii) violates or will violate any statute, law or regulation or
any order, rule, judgment, decree or injunction of any court or governmental
agency or body directed to any of the Partnership Parties or any of their
properties in a proceeding to which any of them or their property is a party,
except, in the case of clauses (ii) and (iii) above, for any such conflict,
breach, violation, default, or Lien that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(bb)                          No Consents.  No permit, consent, approval,
authorization, order, registration, filing or qualification of or with any
court, governmental agency or body having jurisdiction over any of the
Partnership Parties or any of their respective properties or assets is required
for the issuance and sale of the Securities and the Guarantees, the application
of the net proceeds as described under the caption “Use of Proceeds” in the
Offering Memorandum, the execution, delivery and performance by the Partnership
Parties of each Transaction Document to which each is a party, or the
consummation by the Partnership Parties of the transactions contemplated by the
Transaction Documents, except for such permits, consents, approvals,
authorizations, orders, registrations, filings or qualifications required under
the Securities Act, the Exchange Act, and state securities or “Blue Sky” laws
and applicable rules and regulations under such laws.

 

(cc)                            No Default.  No Partnership Party (i) is in
violation of its Organizational Documents, (ii) is in default, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement, license or
other

 

12

--------------------------------------------------------------------------------



 

agreement or instrument to which it is a party or by which it is bound or to
which any of its properties or assets is subject or (iii) is in violation of any
statute, law or regulation or any order, rule, judgment, decree or injunction of
any court or governmental agency or body having jurisdiction over it or its
property or assets directed to any of the Partnership Parties or any of their
properties in a proceeding to which any of them or their property is a party or
has failed to obtain any license, permit, certificate, franchise or other
governmental authorization or permit necessary to the ownership of its property
or to the conduct of its business, except in the case of clauses (ii) and (iii),
to the extent any such conflict, breach, violation, failure or default would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(dd)                          No Integration.  None of the Partnership Parties
or any of their affiliates (as defined in Rule 501(b) of Regulation D) has,
directly or through any agent, sold, offered for sale, solicited offers to buy
or otherwise negotiated in respect of, any security (as defined in the
Securities Act), that is or will be integrated with the sale of the Securities
in a manner that would require registration of the Securities under the
Securities Act.

 

(ee)                            No Material Adverse Change, Liabilities,
Material Contracts or Distributions.  Since the date of the most recent
financial statements of the Partnership included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum, (i) no
Partnership Party has (A) sustained any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, (B) incurred any material liability or obligation, direct or contingent;
or (C) entered into any material transaction; (ii) the Partnership has not
declared or paid any distribution on its Common Units other than regular
quarterly pro rata distributions to holders of Common Units; and (iii) there has
not been any change in the net current assets or long-term debt of a Partnership
Party, in the case of clauses (i) or (iii), as could, in the aggregate,
reasonably be expected to have a Material Adverse Effect, or any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the condition (financial or otherwise), results of
operations, properties, management, business or prospects of the Partnership
Parties and their respective subsidiaries taken as a whole, in each case except
as described in the Time of Sale Information and the Offering Memorandum.

 

(ff)                              Independent Public Accountants.  Ernst & Young
LLP, who has certified certain financial statements of the Partnership included
in each of the Time of Sale Information and the Offering Memorandum, is an
independent registered public accounting firm with respect to the Partnership as
required by the Securities Act, the rules and regulations thereunder and the
regulations of the Public Company Accounting Oversight Board.

 

(gg)                            Financial Statements.  At March 31, 2019, the
Partnership would have had, on the consolidated, as adjusted basis indicated in
each of the Time of Sale Information and the Offering Memorandum, a
capitalization as set forth therein.  The historical financial statements
(including the related notes and supporting schedules) included or incorporated
by reference in each of the Time of Sale Information and the Offering Memorandum
comply as to form in all material respects with the requirements of Regulation
S-X under the Securities Act and present fairly in all material respects the
financial condition, results of operations and cash flows of the entities
purported to be shown thereby on the basis stated therein, at the dates and for
the periods indicated, and have been prepared in conformity with accounting
principles generally accepted in

 

13

--------------------------------------------------------------------------------



 

the United States applied on a consistent basis throughout the periods
involved.  The selected financial information contained or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
(and any amendment or supplement thereto) is accurately presented in all
material respects and prepared on a basis consistent with the audited and
unaudited historical consolidated financial statements, as applicable, from
which it has been derived. No other financial statements or schedules are
required by the Exchange Act to be included in the Incorporated Documents.

 

(hh)                          XBRL.  The interactive data in eXtensible Business
Reporting Language incorporated by reference in the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto in all material respects.

 

(ii)                                  Statistical and Market Data.  Any
statistical and market-related data included in each of the Time of Sale
Information and the Offering Memorandum are based on or derived from sources
that the Partnership Parties believe to be reliable and accurate, and the
Partnership has obtained the written consent to the use of such data from such
sources to the extent required.

 

(jj)                                Investment Company.  None of the Partnership
Parties is, and after giving effect to the offering and sale of the Securities
and the Guarantees and the application of the proceeds therefrom as described in
each of the Time of Sale Information and the Offering Memorandum, none of them
will be, an “investment company” or an entity “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”).

 

(kk)                          No Legal Proceedings.  Except as described in each
of the Time of Sale Information and the Offering Memorandum, there is (i) no
action, suit or proceeding before or by any court, arbitrator or governmental or
regulatory agency, body or official, domestic or foreign, now pending or, to the
knowledge of the Partnership Parties, threatened, to which any of the
Partnership Parties or any of their respective subsidiaries is or may be a party
or to which any of the business or property of any of the Partnership Parties or
any of their respective subsidiaries is or may be subject, and (ii) no
injunction, restraining order or order of any nature issued by a federal or
state court or foreign court of competent jurisdiction to which any of the
Partnership Parties or any of their respective subsidiaries is or may be
subject, that, in the case of clauses (i) and (ii) above, if determined
adversely to any of the Partnership Parties, could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

(ll)                                  No Labor Dispute.  Except as described in
each of the Time of Sale Information and the Offering Memorandum, no labor
disturbance by the employees of any of the Partnership Parties exists or, to the
knowledge of the Partnership Parties, is imminent, that could reasonably be
expected to have a Material Adverse Effect.

 

(mm)                  Compliance with ERISA.  (i) Each “employee benefit plan”
(within the meaning of Section 3(3) of the Employee Retirement Security Act of
1974, as amended

 

14

--------------------------------------------------------------------------------



 

(“ERISA”)) for which the Partnership or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each a “Plan”) has been
maintained in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations including ERISA and the Code,
excluding any failures that individually or in the aggregate are not reasonably
expected to result in a Material Adverse Effect; (ii) with respect to each Plan
subject to Title IV of ERISA (a) no “reportable event” (within the meaning of
Section 4043(c) of ERISA) has occurred or is reasonably expected to occur, other
than events not reasonably expected to result in a Material Adverse Effect,
(b) no “accumulated funding deficiency” (within the meaning of Section 302 of
ERISA or Section 412 of the Code), whether or not waived, has occurred or is
reasonably expected to occur, (c) the fair market value of the assets under each
Plan subject to Title IV of ERISA does not exceed the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan) by an amount reasonably expected to result in a Material Adverse
Effect and (d) neither the Partnership or any member of its Controlled Group has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
(other than contributions to the Plan or premiums to the PBGC in the ordinary
course and without default) in respect of a Plan (including a “multiemployer
plan” within the meaning of Section 4001(c)(3) of ERISA); and (iii) each Plan
that is intended to be qualified under Section 401(a) of the Code has received a
determination letter (or may rely on an IRS opinion letter) that it is so
qualified, or has timely submitted an application for such a determination that
is currently being processed by the IRS, and nothing has occurred, whether by
action or by failure to act, which would cause the loss of such qualification.

 

(nn)                          Tax Returns.  Each of the Partnership Parties has
filed all material federal, state, local and foreign income and franchise tax
returns required to be filed through the date hereof, subject to permitted
extensions, and have paid all taxes due thereon other than those (i) that are
being contested in good faith or (ii) that, if not paid, would not have a
Material Adverse Effect, and the Partnership Parties do not have any knowledge
of any tax deficiencies with respect to any Partnership Party that could, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(oo)                          Sarbanes-Oxley Act.  There is and has been no
failure on the part of a Partnership Party or any of its directors or officers,
in their capacities as such, to comply in all material respects with the
provisions of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.

 

(pp)                          Title to Properties.  The Partnership Parties have
good and marketable title to all real property and good title to all personal
property described in each of the Time of Sale Information and the Offering
Memorandum as being owned by the Partnership Parties, free and clear of all
Liens (other than those arising under the Credit Agreement and the Existing
Indentures) except (i) as described in each of the Time of Sale Information and
the Offering Memorandum or (ii) such as do not materially interfere with the use
of such properties, taken as a whole, by the Partnership Parties; provided that,
with respect to any real property and buildings held under lease by the
Partnership Parties, such real property and buildings are held under valid and
subsisting and

 

15

--------------------------------------------------------------------------------



 

enforceable leases with such exceptions as do not materially interfere with the
use of such properties, taken as a whole, by the Partnership Parties.

 

(qq)                          Permits.  The Partnership Parties have such
permits, licenses, sub-licenses, patents, franchises, certificates of need and
other approvals or authorizations of governmental or regulatory authorities
(“Permits”) as are necessary under applicable law to own their properties and
conduct their businesses in the manner described in each of the Time of Sale
Information and the Offering Memorandum, except for any of the foregoing that
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect; each of the Partnership Parties has fulfilled and performed all of its
material obligations with respect to the Permits, and no event has occurred that
allows, or after notice or lapse of time would allow, revocation or termination
thereof or results in any other impairment of the rights of the holder or any
such Permits, except for any of the foregoing that could not reasonably be
expected to have a Material Adverse Effect.

 

(rr)                                Intellectual Property.  The Partnership
Parties own or possess adequate rights to use all material patents, patent
applications, trademarks, service marks, trade names, trademark registrations,
service mark registrations, copyrights, licenses, know-how, software, systems
and technology (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures) necessary for
the conduct of their respective businesses and have no reason to believe that
the conduct of their respective businesses will conflict with, and have not
received any notice of any claim of conflict with, any such rights of others.

 

(ss)                              Cybersecurity. (A) To the knowledge of the
Partnership Parties, there has been no material security breach or attack,
unauthorized access or disclosure, or other compromise of or relating to any of
the Partnership Parties’ or their respective subsidiaries’ information
technology, computer systems, networks, hardware, software, sensitive data and
databases (including the personally identifiable or confidential data of their
respective customers, employees, suppliers, vendors and any third party data
maintained, processed or stored by the Partnership Parties or their respective
subsidiaries, and any such data processed or stored by third parties on behalf
of the Partnership Parties and their respective subsidiaries), that are used in
connection with their respective businesses (collectively, “IT Systems and
Sensitive Data”) and (B) the Partnership Parties have not been notified of, and
have no knowledge of any event or condition that would be reasonably expected to
result in, any material security breach or attack, unauthorized access or
disclosure, or other compromise to their and their subsidiaries’ respective IT
Systems and Sensitive Data. To the knowledge of the Partnership Parties, the
Partnership Parties and their subsidiaries are presently in compliance in all
material respects with all applicable laws or statutes and all judgments,
orders, rules and regulations of any court or arbitrator or governmental or
regulatory authority, internal policies and contractual obligations applicable
to the privacy and security of their IT Systems and Sensitive Data and to the
protection of such IT Systems and Data from unauthorized use, access,
misappropriation or modification. The Partnership Parties have implemented and
maintained commercially reasonable controls, policies, procedures and safeguards
to maintain and protect the integrity, continuous operation, redundancy and
security of their IT Systems and Sensitive Data or as required by applicable
laws.

 

(tt)                                Environmental Compliance.  The Partnership
Parties (i) are, and at all times prior hereto were, in compliance with all
laws, regulations, ordinances, rules, orders, judgments,

 

16

--------------------------------------------------------------------------------



 

decrees, permits or other legal requirements of any governmental authority,
including without limitation any international, national, state, provincial,
regional, or local authority, relating to the protection of human health or
safety, the environment, or natural resources, or to hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”)
applicable to such entity, which compliance includes, without limitation,
obtaining, maintaining and complying with all permits and authorizations and
approvals required by Environmental Laws to conduct their respective businesses,
and (ii) have not received notice of any actual or alleged violation of
Environmental Laws, or of any potential liability for or other obligation
concerning the presence, disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except in the case of clause (i) or
(ii) where such non-compliance, violation, liability, or other obligation could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect
or has otherwise already been resolved.  Except as described in each of the Time
of Sale Information and the Offering Memorandum, (A) there are no proceedings
that are pending, or, to the knowledge of the Partnership Parties, known to be
contemplated, against any Partnership Parties under Environmental Laws in which
a governmental authority is also a party, other than such proceedings regarding
which it is reasonably believed no monetary sanctions of $100,000 or more will
be imposed, (B) the Partnership Parties are not aware of any issues regarding
non-compliance by the Partnership Parties with Environmental Laws, or
liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants, that could
reasonably be expected to have a material effect on the capital expenditures,
earnings or competitive position of the Partnership Parties taken as a whole,
and (C) the Partnership Parties do not anticipate that the Partnership Parties
will be required to incur material capital expenditures relating to
Environmental Laws.

 

(uu)                          No Restrictions on Subsidiaries.  No subsidiary of
the Partnership is currently prohibited, directly or indirectly, from paying any
dividends to the Partnership, from making any other distribution on such
subsidiary’s equity securities, from repaying to the Partnership any loans or
advances to such subsidiary from the Partnership or from transferring any of
such subsidiary’s property or assets to the Partnership or any other subsidiary
of the Partnership, except as described in each of the Time of Sale Information
and the Offering Memorandum (exclusive of any amendment or supplement thereto)
and except for any such restrictions contained in the Credit Agreement and the
Existing Indentures.

 

(vv)                          No Unlawful Contributions or Other Payments.  No
Partnership Party, nor any subsidiary, director or officer of any of the
Partnership Parties, nor, to the knowledge of any of the Partnership Parties,
any agent, employee or affiliate of any Partnership Party or any of its
subsidiaries, is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (collectively, the
“FCPA”), or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or any other applicable anti-corruption or anti-bribery laws,
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay, or authorization or approval of the payment or giving
of money, property, gifts, or anything else of value, directly or indirectly, to
any “foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA or any other applicable anti-corruption or
anti-bribery laws; and each of the Partnership Parties

 

17

--------------------------------------------------------------------------------



 

and their subsidiaries and, to the knowledge of any of the Partnership Parties,
their respective affiliates, have conducted their businesses in compliance with
the FCPA and have instituted and maintain and enforce policies and procedures
designed to promote and achieve compliance therewith and with the representation
and warranty contained herein.

 

(ww)                      No Conflict with Money Laundering Laws.  The
operations of each of the Partnership Parties and their respective subsidiaries
are and have been conducted at all times in compliance with the applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving any of the Partnership Parties and
their respective subsidiaries with respect to the Money Laundering Laws is
pending or, to the knowledge of any of the Partnership Parties, threatened.

 

(xx)                          No Conflict with OFAC Laws.  No Partnership Party,
nor any subsidiary, director or officer thereof, nor, to the knowledge of any of
the Partnership Parties, any employee, agent, affiliate or representative of any
Partnership Party or any of its subsidiaries, is an individual or entity
(“Person”) that is, or is owned or controlled by a Person that is currently
subject to, any sanctions administered or enforced by the U.S. Government,
including, without limitation, the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”) or any other applicable sanction laws or authority
(“Sanctions”), nor are any of the Partnership Parties located, organized or
resident in a country or territory that is the subject of Sanctions; and the
Partnership will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or Person to (i) fund or facilitate any activities or
business of or with any Person that, at the time of such funding or
facilitation, is subject to any sanctions administered by OFAC or any other
applicable sanctions laws or in any country or territory, that, at the time of
such funding or facilitation, is the subject or target of Sanctions or (ii) in
any other manner that will result in a violation of any sanctions administered
by OFAC or any other applicable sanctions laws by any Person (including any
Person participating in the offering, whether as underwriter, advisor, investor
or otherwise).

 

(yy)                          Market Stabilization.  The Partnership Parties
have not taken and will not take, directly or indirectly, any action designed to
or that has constituted or that could reasonably be expected to cause or result
in the stabilization or manipulation of the price of any security of the
Partnership to facilitate the sale or resale of the Securities.

 

(zz)                            Books and Records.  The Partnership (i) makes
and keeps books, records and accounts that, in reasonable detail, accurately and
fairly reflect the transactions and dispositions of assets and (ii) maintains
systems of internal accounting controls sufficient to provide reasonable
assurances that (A) transactions are executed in accordance with management’s
general or specific authorization; (B) transactions are recorded as necessary to
permit preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded

 

18

--------------------------------------------------------------------------------



 

accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

(aaa)                   Insurance.  The Partnership Parties maintain insurance
covering their properties, operations, personnel and businesses against such
losses and risks as is reasonably adequate to protect them and their businesses
as is customary for companies engaged in similar businesses in similar
industries.  None of the Partnership Parties has received notice from any
insurer or agent of such insurer that material capital improvements or other
material expenditures will have to be made in order to continue such insurance;
all such insurance is outstanding and duly in force on the date hereof and will
be outstanding and duly in force as of the Closing Date.

 

(bbb)                   Disclosure Controls.  The Partnership has established
and maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) under the Exchange Act) that (i) are designed to ensure that
material information relating to the Partnership, including its consolidated
subsidiaries, is made known to the General Partner’s principal executive officer
and its principal financial officer by others within those entities; (ii) have
been evaluated for effectiveness and presented in the Partnership’s Annual
Report on Form 10-K for the year ended December 31, 2018; and (iii) as of
December 31, 2018, are effective in all material respects to perform the
functions for which they were established.

 

(ccc)                      No Significant Deficiency in Internal Control over
Financial Reporting.  Since the date of the most recent balance sheet of the
Partnership reviewed by Ernst & Young LLP and the audit committee of the board
of directors of the General Partner, (i) the Partnership has not been advised of
(A) any significant deficiencies or material weaknesses in the design or
operation of internal controls over financial reporting or (B) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the internal controls over financial reporting of the
Partnership, and (ii) since that date, there has been no significant change in
internal controls over financial reporting that has significantly affected such
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

 

(ddd)                   Solvency.  On and immediately after the Closing Date,
the Partnership Parties, taken as a whole, (after giving effect to the issuance
of the Securities and the Guarantees and the other transactions related thereto
as described in each of the Time of Sale Information and the Offering
Memorandum) will be Solvent.  As used in this paragraph, the term “Solvent”
means, with respect to a particular date and entity, that on such date (i) the
fair market value (and present fair saleable value) of the assets of the
Partnership Parties, taken as a whole, is not less than the total amount
required to pay the liability of the Partnership Parties, taken as a whole, on
their total existing debts and liabilities (including contingent liabilities) as
they become absolute and matured; (ii) the Partnership Parties, taken as a
whole, are able to realize upon their assets and pay their debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business; (iii) assuming consummation of the
issuance of the Securities and the Guarantees as contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum, the Partnership
Parties, taken as a whole, are not incurring debts or liabilities beyond their
ability to pay as such debts and liabilities mature; (iv) the Partnership
Parties, taken as a whole, are not engaged in any business or transaction, and
do not propose to engage in any business or transaction, for which their
property would constitute unreasonably

 

19

--------------------------------------------------------------------------------



 

small capital after giving due consideration to the prevailing practice in the
industry in which the Partnership Parties, taken as a whole, are engaged; and
(v) the Partnership Parties, taken as a whole, are not a defendant in any civil
action that would result in a judgment that the Partnership Parties, taken as a
whole, are or would become unable to satisfy.

 

(eee)                      Rule 144A Eligibility.  The Securities are eligible
for resale pursuant to Rule 144A and, on the Closing Date, will not be of the
same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the
Offering Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to
Rule 144A(d)(4) under the Securities Act.

 

(fff)                         No General Solicitation or Directed Selling
Efforts.  None of the Partnership Parties or any of their respective affiliates
or any other person acting on its or their behalf (other than the Initial
Purchasers, as to which no representation is made) has (i) solicited offers for,
or offered or sold, the Securities by means of any form of general solicitation
or general advertising within the meaning of Rule 502(c) of Regulation D or in
any manner involving a public offering within the meaning of Section 4(a)(2) of
the Securities Act or (ii) engaged in any directed selling efforts within the
meaning of Regulation S under the Securities Act (“Regulation S”), and all such
persons have complied with the offering restrictions requirement of Regulation
S.

 

(ggg)                      Securities Law Exemptions.  Assuming the accuracy of
the representations and warranties of the Initial Purchasers contained in
Section 1(b) (including Annex B hereto) and their compliance with their
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities and the Guarantees to the Initial Purchasers
and the offer, resale and delivery of the Securities and the Guarantees by the
Initial Purchasers in the manner contemplated by this Agreement, each of the
Time of Sale Information and the Offering Memorandum, to register the Securities
and the Guarantees under the Securities Act or to qualify the Indenture under
the Trust Indenture Act.

 

(hhh)                   No Broker’s Fees.  None of the Partnership Parties is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.

 

(iii)                               Margin Rules.  Neither the issuance, sale
and delivery of the Securities nor the application of the proceeds thereof by
the Partnership as described in each of the Time of Sale Information and the
Offering Memorandum will violate Regulation T, U or X of the Board of Governors
of the Federal Reserve System or any other regulation of such Board of
Governors.

 

(jjj)                            Regulation S.  The Partnership Parties and
their respective affiliates and all persons acting on their behalf (other than
the Initial Purchasers, as to whom the Partnership Parties make no
representation) have complied with and will comply with the offering
restrictions requirements of Regulation S in connection with the offering of the
Securities outside the United States and, in connection therewith, the Offering
Memorandum will contain the disclosure required

 

20

--------------------------------------------------------------------------------



 

by Rule 902.  The Partnership is a “reporting issuer,” as defined in Rule 902
under the Securities Act.

 

Any certificate signed by any officer of the Partnership Parties and delivered
to the Representative or counsel for the Initial Purchasers in connection with
the offering of the Securities and the Guarantees shall be deemed a
representation and warranty by the Partnership Parties, as to matters covered
thereby, to each Initial Purchaser.

 

4.                                      Further Agreements of the Partnership
Parties.  Each of the Partnership Parties jointly and severally covenants and
agrees with each of the Initial Purchasers that:

 

(a)                                 Preparation of Offering Memorandum; Delivery
of Copies.  The Partnership Parties will prepare and deliver, without charge, to
the Initial Purchasers as many copies of the Preliminary Offering Memorandum,
any other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

 

(b)                                 Offering Memorandum, Amendments or
Supplements.  Before finalizing the Offering Memorandum or making or
distributing any amendment or supplement to any of the Time of Sale Information
or the Offering Memorandum or filing with the Commission any document that will
be incorporated by reference therein, the Partnership Parties will furnish to
the Representative and counsel for the Initial Purchasers a copy of the proposed
Offering Memorandum or such amendment or supplement or document to be
incorporated by reference therein for review, and will not distribute any such
proposed Offering Memorandum, amendment or supplement or file any such document
with the Commission to which the Representative reasonably objects.

 

(c)                                  Additional Written Communications.  Before
making, preparing, using, authorizing, approving or referring to any Issuer
Written Communication, the Partnership Parties will furnish to the
Representative and counsel for the Initial Purchasers a copy of such written
communication for review and will not make, prepare, use, authorize, approve or
refer to any such written communication to which the Representative reasonably
objects.

 

(d)                                 Notice to the Representative.  The
Partnership Parties will advise the Representative promptly, and confirm such
advice in writing, (i) of the issuance by any governmental or regulatory
authority of any order preventing or suspending the use of any of the Time of
Sale Information, any Issuer Written Communication or the Offering Memorandum or
the initiation or threatening of any proceeding for that purpose; (ii) of the
occurrence of any event at any time prior to the completion of the initial
offering of the Securities and the Guarantees as a result of which any of the
Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances existing when such Time of
Sale Information, Issuer Written Communication or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Partnership Parties of any notice with respect to any suspension of the
qualification of the Securities and the Guarantees for offer and sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; and the Partnership Parties will use

 

21

--------------------------------------------------------------------------------



 

their commercially reasonable efforts to prevent the issuance of any such order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum or suspending any such
qualification of the Securities and the Guarantees and, if any such order is
issued, will obtain as soon as possible the withdrawal thereof.

 

(e)                                  Time of Sale Information.  If at any time
prior to the Closing Date (i) any event shall occur or condition shall exist as
a result of which any of the Time of Sale Information as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
(ii) it is necessary to amend or supplement the Time of Sale Information to
comply with law, the Issuers will immediately notify the Initial Purchasers
thereof and forthwith prepare and, subject to Section 4(b), furnish to the
Initial Purchasers such amendments or supplements to the Time of Sale
Information (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in any of the Time
of Sale Information as so amended or supplemented (including such documents to
be incorporated by reference therein) will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Time of Sale Information will comply with law.

 

(f)                                   Ongoing Compliance of the Offering
Memorandum.  If at any time prior to the completion of the initial offering of
the Securities and the Guarantees (i) any event shall occur or condition shall
exist as a result of which the Offering Memorandum as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Issuers will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to Section 4(b), furnish to the Initial Purchasers such amendments or
supplements to the Offering Memorandum (or any document to be filed with the
Commission and incorporated by reference therein) as may be necessary so that
the statements in the Offering Memorandum as so amended or supplemented
(including such document to be incorporated by reference therein) will not, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, be misleading or so that the Offering Memorandum will
comply with law.

 

(g)                                  Blue Sky Compliance.  The Partnership
Parties will qualify the Securities and the Guarantees for offer and sale under
the securities or Blue Sky laws of such jurisdictions as the Representative
shall reasonably request and will continue such qualifications in effect so long
as required for the offering and resale of the Securities and the Guarantees;
provided that in connection therewith none of the Partnership Parties shall be
required to (i) qualify as a foreign limited partnership, limited liability
company or corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any jurisdiction or (iii) subject
itself to taxation in any such jurisdiction if it is not otherwise so subject.

 

(h)                                 Clear Market.  During the period from the
date hereof through and including the date that is 90 days after the date
hereof, each of the Partnership Parties will not, without the prior written
consent of the Representative, offer, sell, contract to sell or otherwise

 

22

--------------------------------------------------------------------------------



 

dispose of any debt securities issued or guaranteed by any of the Partnership
Parties and having a term of more than one year.

 

(i)                                     Use of Proceeds.  The Partnership
Parties will apply the net proceeds from the sale of the Securities in the
manner described in each of the Time of Sale Information and the Offering
Memorandum under the heading “Use of Proceeds.”

 

(j)                                    Additional Issuer Information.  Prior to
the completion of the placement of the Securities by the Initial Purchasers with
any subsequent purchasers, the Partnership Parties shall file, on a timely
basis, with the Commission all reports and documents required to be filed under
Section 13 or 15 of the Exchange Act.  While the Securities remain outstanding
and are “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, each of the Partnership Parties will, during any period in which
the Partnership is not subject to and in compliance with Section 13 or 15(d) of
the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

 

(k)                                 DTC.  The Partnership Parties will assist
the Initial Purchasers in arranging for the Securities and the Guarantees to be
eligible for clearance and settlement through DTC.

 

(l)                                     No Resales by the Partnership.  The
Partnership Parties will not, and will not permit any of their affiliates (as
defined in Rule 144 under the Securities Act) to, resell any of the Securities
and the Guarantees that have been acquired by any of them, except for Securities
purchased by the Partnership Parties or any of their affiliates and resold in a
transaction registered under the Securities Act.

 

(m)                             No Integration.  None of the Partnership Parties
or any of their affiliates (as defined in Rule 501(b) of Regulation D) will,
directly or through any agent, sell, offer for sale, solicit offers to buy or
otherwise negotiate in respect of, any security (as defined in the Securities
Act), that is or will be integrated with the sale of the Securities and the
Guarantees in a manner that would require registration of the Securities and the
Guarantees under the Securities Act.

 

(n)                                 No General Solicitation or Directed Selling
Efforts.  None of the Partnership Parties or any of their affiliates or any
other person acting on its or their behalf (other than the Initial Purchasers,
as to which no covenant is given) will (i) solicit offers for, or offer or sell,
the Securities and the Guarantees by means of any form of general solicitation
or general advertising within the meaning of Rule 502(c) of Regulation D or in
any manner involving a public offering within the meaning of Section 4(a)(2) of
the Securities Act or (ii) engage in any directed selling efforts within the
meaning of Regulation S, and all such persons will comply with the offering
restrictions requirement of Regulation S.

 

(o)                                 No Stabilization.  None of the Partnership
Parties will take, directly or indirectly, any action designed to or that could
reasonably be expected to cause or result in any stabilization or manipulation
of the price of the Securities.

 

(p)                                 Legended Securities.  Each certificate for a
Security will bear a legend substantially the same as that contained in
“Transfer Restrictions” in the Preliminary Offering

 

23

--------------------------------------------------------------------------------



 

Memorandum for the time period and upon the other terms stated in the
Preliminary Offering Memorandum.

 

The Representative may, in its sole discretion, waive in writing the performance
by the Partnership Parties of any one or more of the foregoing covenants or
extend the time for their performance.

 

5.                                      Certain Agreements of the Initial
Purchasers.  Each Initial Purchaser, severally and not jointly, hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities and the Guarantees other than (i) the Preliminary Offering Memorandum
and the Offering Memorandum, (ii) any written communication that contains either
(a) no “issuer information” (as defined in Rule 433(h)(2) under the Securities
Act) or (b) “issuer information” that was included (including through
incorporation by reference) in the Time of Sale Information or the Offering
Memorandum, (iii) any written communication prepared pursuant to
Section 4(c) above (including any electronic road show), (iv) any written
communication prepared by such Initial Purchaser and approved by the Partnership
in advance in writing or (v) any written communication relating to or that
contains the preliminary or final terms of the Securities and the Guarantees or
their offering and/or other information that was included (including through
incorporation by reference) in the Time of Sale Information or the Offering
Memorandum.

 

6.                                      Conditions of Initial Purchasers’
Obligations.  The obligation of each Initial Purchaser to purchase Securities on
the Closing Date as provided herein is subject to the performance by each of the
Partnership Parties of their respective covenants and other obligations
hereunder and to the following additional conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Partnership Parties contained herein shall
be true and correct on the date hereof and on and as of the Closing Date as
though then made; and the statements of the Partnership Parties and their
respective officers made in any certificates delivered pursuant to this
Agreement shall be true and correct on and as of the Closing Date.

 

(b)                                 No Downgrade.  Subsequent to the earlier of
(A) the Time of Sale and (B) the execution and delivery of this Agreement,
(i) no downgrading shall have occurred in the rating accorded the Securities or
any other debt securities or preferred stock issued or guaranteed by any of the
Partnership Parties by any “nationally recognized statistical rating
organization,” as such term is defined by the Commission for purposes of
Section 3(a)(62) of the Exchange Act; and (ii) no such organization shall have
publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its rating of the Securities or of any other debt
securities or preferred stock issued or guaranteed by any of the Partnership
Parties (other than an announcement with positive implications of a possible
upgrading).

 

(c)                                  No Material Adverse Change.  Subsequent to
the execution and delivery of this Agreement, no event or condition of a type
described in Section 3(ee) hereof shall have occurred or shall exist, which
event or condition is not described in each of the Time of Sale Information
(excluding any amendment or supplement thereto) and the Offering Memorandum

 

24

--------------------------------------------------------------------------------



 

(excluding any amendment or supplement thereto) the effect of which in the
judgment of the Representative makes it impracticable or inadvisable to proceed
with the offering, sale or delivery of the Securities and the Guarantees on the
terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

 

(d)                                 Officer’s Certificate.  The Representative
shall have received on and as of the Closing Date a certificate of an executive
officer of each of the Partnership Parties who has specific knowledge of such
Partnership Party’s financial matters and is satisfactory to the Representative
(i) confirming that such officer has carefully reviewed each of the Time of Sale
Information and the Offering Memorandum and, to the knowledge of such officer,
the representations set forth in Sections 3(a) and 3(b) hereof are true and
correct, (ii) confirming that the other representations and warranties of the
Partnership Parties in this Agreement are true and correct and that the
Partnership Parties have complied with all agreements and satisfied all
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date, and (iii) to the effect set forth in Sections 6(b) and 6(c).

 

(e)                                  Comfort Letters.  On the date of this
Agreement and on the Closing Date, Ernst & Young LLP shall have furnished to the
Representative, at the request of the Partnership, letters, dated the respective
dates of delivery thereof and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representative, containing statements
and information of the type customarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements and certain
financial information included or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum; provided that the letter
delivered on the Closing Date shall use a “cut-off” date no more than three
business days prior to the Closing Date.

 

(f)                                   Opinion of Counsel for the Issuers.  On
the Closing Date, each of Vinson & Elkins L.L.P., counsel for the Issuers,
Edward Faneuil, General Counsel for the General Partner, Schwabe, Williamson &
Wyatt, local counsel in Oregon, and Bennett Jones LLP, local counsel in Alberta,
Canada, shall have furnished to you their respective written opinion and, with
respect to Vinson & Elkins L.L.P. and Edward Faneuil, negative assurance
statement, dated as of the Closing Date, in form and substance satisfactory to
you, substantially to the effect set forth on Annexes D, E, F and G to this
Agreement, respectively.

 

(g)                                  Opinion of Counsel for the Initial
Purchasers. On the Closing Date, Baker Botts L.L.P., counsel for the Initial
Purchasers, shall have furnished to you such written opinion or opinions and
negative assurance statement, dated as of the Closing Date, with respect to the
issuance and sale of the Securities and the Guarantees and other related matters
as the Representative may reasonably request, and such counsel shall have
received such papers and information as they may reasonably request to enable
them to pass upon such matters.

 

(h)                                 No Legal Impediment to Issuance.  No action
shall have been taken and no statute, rule, regulation or order shall have been
enacted, adopted or issued by any federal, state or foreign governmental or
regulatory authority that would, as of the Closing Date, prevent the issuance or
sale of the Securities or the issuance of the Guarantees; and no injunction or
order of any federal, state or foreign court shall have been issued that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees.

 

25

--------------------------------------------------------------------------------



 

(i)                                     Good Standing.  The Representative shall
have received on the Closing Date satisfactory evidence of the good standing of
the Partnership Parties in their respective jurisdictions of organization and
their good standing in such other jurisdictions as the Representative may
reasonably request, in each case in writing or any standard form of
telecommunication, from the appropriate governmental authorities of such
jurisdictions dated as of a recent date.

 

(j)                                    Indenture; Registration Rights
Agreement.  The Initial Purchasers shall have received a counterpart of each of
the Indenture and Registration Rights Agreement, in each case, that shall have
been executed and delivered by a duly authorized officer of each of the
Partnership Parties.

 

(k)                                 DTC.  The Securities shall be eligible for
clearance and settlement through DTC.

 

(l)                                     CFO Certificate. The Partnership Parties
shall have furnished to the Representative a certificate, signed on behalf of
the Partnership by the Chief Financial Officer of the General Partner, on each
of the date hereof and the Closing Date, stating that:

 

(i)                                     As the Chief Financial Officer of the
General Partner, she is: (a) responsible for the oversight of the Partnership’s
financial and accounting functions and staff; (b) knowledgeable about the
internal accounting records and accounting practices, systems, policies and
procedures of the Partnership and its subsidiaries; and (c) knowledgeable about
and, together with the General Partner’s President and Chief Executive Officer,
responsible for establishing and maintaining internal control over financial
reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)).

 

(ii)                                  She has reviewed the disclosure in the
Exhibit A attached thereto (the “Quarterly Disclosure”), included in the Time of
Sale Information and the Offering Memorandum.

 

(iii)                               Subject in all instances to the qualifying
commentary included in Exhibit A, the amounts set forth in the Quarterly
Disclosure are derived from preliminary accounting and operational records of
the Partnership, and nothing has come to her attention as of the date of the
certificate that would lead her to believe that the Quarterly Disclosure is not
accurate in all material respects or is misleading in any material respect.

 

(iv)                              Nothing has come to her attention as of the
date of the certificate that leads her to believe that any material
modifications would be required to the amounts set forth in the Quarterly
Disclosure for such amounts to be in conformity with U.S. generally accepted
accounting principles.

 

(m)                             Additional Documents.  On or prior to the
Closing Date, the Partnership Parties shall have furnished to the Representative
such further certificates and documents as the Representative may reasonably
request.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form

 

26

--------------------------------------------------------------------------------



 

and substance reasonably satisfactory to counsel for the Initial Purchasers.  If
any condition specified in this Section 6 is not satisfied when and as required
to be satisfied, this Agreement may be terminated by the Representative by
notice to the Partnership at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 7 and 10 hereof shall at all times be effective and
shall survive such termination.

 

7.                                      Indemnification and Contribution.

 

(a)                                 Indemnification of the Initial Purchasers. 
The Partnership Parties jointly and severally agree to indemnify and hold
harmless each Initial Purchaser, its affiliates who have, or who are alleged to
have, participated in the distribution of the Securities, directors and officers
and each person, if any, who controls such Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except insofar as such losses, claims, damages or liabilities arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Partnership in writing by such Initial
Purchaser through the Representative expressly for use therein.

 

(b)                                 Indemnification of the Partnership.  Each
Initial Purchaser agrees, severally and not jointly, to indemnify and hold
harmless each of the Partnership Parties, the directors and officers of each of
the Partnership Parties, as the case may be, and each person, if any, who
controls the Partnership Parties within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
indemnity set forth in paragraph (a) above, but only with respect to any losses,
claims, damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Initial Purchaser
furnished to the Partnership in writing by such Initial Purchaser through the
Representative expressly for use in the Preliminary Offering Memorandum, any of
the other Time of Sale Information, any Issuer Written Communication or the
Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information consists of the following
paragraphs in the Preliminary Offering Memorandum and the Offering Memorandum:
the third sentence of the seventh paragraph and the tenth paragraph under the
caption “Plan of Distribution.”

 

(c)                                  Notice and Procedures.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against any person in respect of
which indemnification may be sought pursuant to either paragraph (a) or
(b) above, such person (the “Indemnified Person”) shall promptly notify the
person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the

 

27

--------------------------------------------------------------------------------



 

failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have under paragraph (a) or (b) above except to the extent
that it has been materially prejudiced (through the forfeiture of substantive
rights or defenses) by such failure; and provided, further, that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have to an Indemnified Person otherwise than under paragraph (a) or
(b) above.  If any such proceeding shall be brought or asserted against an
Indemnified Person and it shall have notified the Indemnifying Person thereof,
the Indemnifying Person shall retain counsel reasonably satisfactory to the
Indemnified Person (who shall not, without the consent of the Indemnified
Person, be counsel to the Indemnifying Person) to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 7
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding, as incurred.  In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them.  It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred.  Any such
separate firm for any Initial Purchaser, its affiliates who have, or who are
alleged to have, participated in the distribution of the Securities, directors
and officers and any control persons of such Initial Purchaser shall be
designated in writing by the Representative and any such separate firm for the
Partnership Parties, their directors and officers and any control persons of the
Partnership Parties shall be designated in writing by the Partnership.  The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. No Indemnifying Person shall, without the
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

 

(d)                                 Contribution.  If the indemnification
provided for in paragraph (a) or (b) above is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then each Indemnifying Person under such paragraph, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities (i) in

 

28

--------------------------------------------------------------------------------



 

such proportion as is appropriate to reflect the relative benefits received by
the Partnership Parties on the one hand and the Initial Purchasers on the other
from the offering of the Securities and the Guarantees or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Partnership Parties on the one hand and
the Initial Purchasers on the other in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations.  The relative benefits received
by the Partnership Parties on the one hand and the Initial Purchasers on the
other shall be deemed to be in the same respective proportions as the net
proceeds (before deducting expenses) received by the Issuers from the sale of
the Securities and the Guarantees and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities and the
Guarantees.  The relative fault of the Partnership Parties on the one hand and
the Initial Purchasers on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Issuers or any Guarantor or by the Initial
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 

(e)                                  Limitation on Liability.  The Partnership
Parties and the Initial Purchasers agree that it would not be just and equitable
if contribution pursuant to this Section 7 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above.  The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim. 
Notwithstanding the provisions of this Section 7, in no event shall an Initial
Purchaser be required to contribute any amount in excess of the amount by which
the total discounts and commissions received by such Initial Purchaser with
respect to the offering of the Securities and the Guarantees exceeds the amount
of any damages that such Initial Purchaser has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.  The Initial
Purchasers’ obligations to contribute pursuant to this Section 7 are several in
proportion to their respective purchase obligations hereunder and not joint.

 

(f)                                   Non-Exclusive Remedies.  The remedies
provided for in this Section 7 are not exclusive and shall not limit any rights
or remedies that may otherwise be available to any Indemnified Person at law or
in equity.

 

8.                                      Termination.  This Agreement may be
terminated in the absolute discretion of the Representative, by notice to the
Issuers, if after the execution and delivery of this Agreement and on or prior
to the Closing Date (i) trading generally shall have been suspended or
materially limited on the New York Stock Exchange or the over-the-counter
market; (ii) trading of any securities issued or guaranteed by the Issuers or
any of the Guarantors shall have been suspended on any exchange or in any
over-the-counter market; (iii) a general moratorium on commercial banking

 

29

--------------------------------------------------------------------------------



 

activities shall have been declared by federal or New York State authorities; or
(iv) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis, either within or outside
the United States, that, in the judgment of the Representative, is material and
adverse and makes it impracticable or inadvisable to proceed with the offering,
sale or delivery of the Securities and the Guarantees on the terms and in the
manner contemplated by this Agreement, the Time of Sale Information and the
Offering Memorandum.

 

9.                                      Defaulting Initial Purchaser.

 

(a)                                 If, on the Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Securities and the
Guarantees that it has agreed to purchase hereunder, the non-defaulting Initial
Purchasers may in their discretion arrange for the purchase of such Securities
by other persons satisfactory to the Issuers on the terms contained in this
Agreement.  If, within 36 hours after any such default by any Initial Purchaser,
the non-defaulting Initial Purchasers do not arrange for the purchase of such
Securities, then the Issuers shall be entitled to a further period of 36 hours
within which to procure other persons satisfactory to the non-defaulting Initial
Purchasers to purchase such Securities on such terms.  If other persons become
obligated or agree to purchase the Securities and the Guarantees of a defaulting
Initial Purchaser, either the non-defaulting Initial Purchasers or the Issuers
may postpone the Closing Date for up to five full business days in order to
effect any changes that in the opinion of counsel for the Issuers or counsel for
the Initial Purchasers may be necessary in the Time of Sale Information, the
Offering Memorandum or in any other document or arrangement, and the Issuers
agree to promptly prepare any amendment or supplement to the Time of Sale
Information or the Offering Memorandum that effects any such changes.  As used
in this Agreement, the term “Initial Purchaser” includes, for all purposes of
this Agreement unless the context otherwise requires, any person not listed in
Schedule 1 hereto that, pursuant to this Section 9, purchases Securities that a
defaulting Initial Purchaser agreed but failed to purchase.

 

(b)                                 If, after giving effect to any arrangements
for the purchase of the Securities and the Guarantees of a defaulting Initial
Purchaser or Initial Purchasers by the non-defaulting Initial Purchasers and the
Issuers as provided in paragraph (a) above, the aggregate principal amount of
such Securities that remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Securities, then the Issuers shall have
the right to require each non-defaulting Initial Purchaser to purchase the
principal amount of Securities that such Initial Purchaser agreed to purchase
hereunder plus such Initial Purchaser’s pro rata share (based on the principal
amount of Securities that such Initial Purchaser agreed to purchase hereunder)
of the Securities of such defaulting Initial Purchaser or Initial Purchasers for
which such arrangements have not been made.

 

(c)                                  If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Issuers as provided
in paragraph (a) above, the aggregate principal amount of such Securities that
remains unpurchased exceeds one-eleventh of the aggregate principal amount of
all the Securities, or if the Issuers shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers.  Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Partnership Parties, except that the Partnership Parties will continue to be
liable

 

30

--------------------------------------------------------------------------------



 

for the payment of expenses as set forth in Section 10 hereof and except that
the provisions of Section 7 hereof shall not terminate and shall remain in
effect.

 

(d)           Nothing contained herein shall relieve a defaulting Initial
Purchaser of any liability it may have to the Partnership Parties or any
non-defaulting Initial Purchaser for damages caused by its default.

 

10.          Payment of Expenses.

 

(a)           Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Partnership Parties jointly and
severally agree to pay or cause to be paid all costs and expenses incident to
the performance of their respective obligations hereunder, including without
limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities and the Guarantees and any taxes
payable in that connection; (ii) the costs incident to the preparation and
printing of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including any amendment or supplement thereto) and the distribution thereof;
(iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Partnership Parties’ counsel and
independent accountants; (v) the fees and expenses incurred in connection with
the registration or qualification and determination of eligibility for
investment of the Securities under the laws of such jurisdictions as the
Representative may designate and the preparation, printing and distribution of a
Blue Sky Memorandum (including the related fees and expenses of counsel for the
Initial Purchasers); (vi) any fees charged by rating agencies for rating the
Securities; (vii) the fees and expenses of the Trustee and any paying agent
(including related fees and expenses of any counsel to such parties); (viii) all
expenses and application fees incurred in connection with the approval of the
Securities for book-entry transfer by DTC; and (ix) all expenses incurred by the
Partnership Parties in connection with any “road show” presentation to potential
investors.

 

(b)           If (i) this Agreement is terminated pursuant to clause (ii) of
Section 8, (ii) the Issuers for any reason fail to tender the Securities for
delivery to the Initial Purchasers or (iii) the Initial Purchasers decline to
purchase the Securities for any reason permitted under this Agreement, the
Partnership Parties jointly and severally agree to reimburse the Initial
Purchasers for all out-of-pocket costs and expenses (including the fees and
expenses of their counsel) reasonably incurred by the Initial Purchasers in
connection with this Agreement and the offering contemplated hereby.

 

11.          Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and officers and directors and any controlling persons
referred to herein, and the affiliates of each Initial Purchaser referred to in
Section 7 hereof.  Nothing in this Agreement is intended or shall be construed
to give any other person any legal or equitable right, remedy or claim under or
in respect of this Agreement or any provision contained herein.  No purchaser of
Securities from any Initial Purchaser shall be deemed to be a successor merely
by reason of such purchase.

 

12.          Survival.  The respective indemnities, rights of contribution,
representations, warranties and agreements of the Partnership Parties and the
Initial Purchasers contained in this

 

31

--------------------------------------------------------------------------------



 

Agreement or made by or on behalf of the Partnership Parties or the Initial
Purchasers pursuant to this Agreement or any certificate delivered pursuant
hereto shall survive the delivery of and payment for the Securities and shall
remain in full force and effect, regardless of any termination of this Agreement
or any investigation made by or on behalf of the Partnership Parties or the
Initial Purchasers.

 

13.          Certain Defined Terms.  For purposes of this Agreement, (a) except
where otherwise expressly provided, the term “affiliate” has the meaning set
forth in Rule 405 under the Securities Act; (b) the term “business day” means
any day other than a day on which banks are permitted or required to be closed
in New York City; (c) the term “subsidiary” has the meaning set forth in
Rule 405 under the Securities Act; and (d) the term “written communication” has
the meaning set forth in Rule 405 under the Securities Act.

 

14.          Miscellaneous.

 

(a)           Authority of the Representative.  Any action by the Initial
Purchasers hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.

 

(b)           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed or transmitted
and confirmed by any standard form of telecommunication.  Notices to the Initial
Purchasers shall be given to the Representative c/o BofA Securities, Inc., 50
Rockefeller Plaza, New York, New York 10020, Attention: High Yield Legal
Department, Facsimile: (212) 901-7897.  Notices to the Partnership Parties shall
be given to them c/o Global Partners LP, P.O. Box 9161, 800 South Street,
Waltham, Massachusetts 02454-9161, Attention:  Edward Faneuil (fax: (781)
398-9211).

 

(c)           Governing Law.  This Agreement and any claim, controversy or
dispute arising under or related to this Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

(d)           Submission to Jurisdiction.  The Partnership Parties hereby submit
to the exclusive jurisdiction of the U.S. federal and New York state courts in
the Borough of Manhattan in The City of New York in any suit or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.  The Partnership Parties waive any objection which they may now or
hereafter have to the laying of venue of any such suit or proceeding in such
courts.  Each of the Partnership Parties agrees that final judgment in any such
suit, action or proceeding brought in such court shall be conclusive and binding
upon the Partnership Parties and may be enforced in any court to the
jurisdiction of which the Partnership Parties are subject by a suit upon such
judgment.

 

(e)           Waiver of Jury Trial.  Each of the parties hereto hereby waives
any right to trial by jury in any suit or proceeding arising out of or relating
to this Agreement.

 

(f)            Counterparts.  This Agreement may be signed in counterparts
(which may include counterparts delivered by any standard form of
telecommunication), each of which shall be an original and all of which together
shall constitute one and the same instrument.

 

32

--------------------------------------------------------------------------------



 

(g)           Amendments or Waivers.  No amendment or waiver of any provision of
this Agreement, nor any consent or approval to any departure therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
parties hereto.

 

(h)           Headings.  The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

(i)            Compliance with USA Patriot Act.  In accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), the Initial Purchasers are required to obtain, verify
and record information that identifies their respective clients, including the
Partnership, which information may include the name and address of their
respective clients, as well as other information that will allow the Initial
Purchasers to properly identify their respective clients.

 

(j)            Recognition of the U.S. Special Resolution Regimes.

 

(i)            In the event that any Initial Purchaser that is a Covered Entity
becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer from such Initial Purchaser of this Agreement, and any interest and
obligation in or under this Agreement, will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if this
Agreement, and any such interest and obligation, were governed by the laws of
the United States or a state of the United States.

 

(ii)           In the event that any Initial Purchaser that is a Covered Entity
or a BHC Act Affiliate of such Initial Purchaser becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under this Agreement that
may be exercised against such Initial Purchaser are permitted to be exercised to
no greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

 

For purposes of this Section 14(j), a “BHC Act Affiliate” has the meaning
assigned to the term “affiliate” in, and shall be interpreted in accordance
with, 12 U.S.C. § 1841(k). “Covered Entity” means any of the following: (i) a
“covered entity” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “U.S. Special Resolution Regime” means each of (i) the Federal
Deposit Insurance Act and the regulations promulgated thereunder and (ii) Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder.

 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

[Signature pages follow]

 

33

--------------------------------------------------------------------------------



 

 

Very truly yours,

 

 

 

GLOBAL PARTNERS LP

 

 

 

By: Global GP LLC, its General Partner

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

GLOBAL GP LLC

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

GLP FINANCE CORP.

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

 

GLOBAL OPERATING LLC

 

 

 

By: Global Partners LP, its Sole Member

 

 

 

By: Global GP LLC, its General Partner

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

GLOBAL COMPANIES LLC

 

GLOBAL ENERGY MARKETING LLC

 

CHELSEA SANDWICH LLC

 

ALLIANCE ENERGY LLC

 

CASCADE KELLY HOLDINGS LLC

 

GLOBAL CNG LLC

 

 

 

By:

Global Operating LLC,
its Sole Member

 

 

 

By:

Global Partners LP,
its Sole Member

 

 

 

By:

Global GP LLC,
its General Partner

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

 

BURSAW OIL LLC

 

 

 

 

By:

Alliance Energy LLC,

 

 

its Sole Member

 

 

 

 

By:

Global Operating LLC,

 

 

its Sole Member

 

 

 

 

By:

Global Partners LP,

 

 

its Sole Member

 

 

 

 

By:

Global GP LLC,

 

 

its General Partner

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

GLOBAL MONTELLO GROUP CORP.

 

GLEN HES CORP.

 

WARREN EQUITIES INC.

 

WAREX TERMINALS CORPORATION

 

DRAKE PETROLEUM COMPANY, INC.

 

PURITAN OIL COMPANY, INC.

 

MARYLAND OIL COMPANY, INC.

 

GLOBAL PARTNERS ENERGY CANADA ULC

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------



 

Accepted as of the date hereof:

 

BOFA SECURITIES, INC.
For itself and on behalf of the
several Initial Purchasers listed
in Schedule 1 hereto.

 

BOFA SECURITIES, INC.

 

 

 

By:

/s/ Brian C. Fox

 

 

Name: Brian C. Fox

 

 

Title: Managing Director

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

Initial Purchaser

 

Principal
Amount

 

BofA Securities, Inc.

 

$

104,000,000

 

J.P. Morgan Securities LLC

 

49,000,000

 

Wells Fargo Securities, LLC

 

49,000,000

 

SG Americas Securities, LLC

 

34,000,000

 

MUFG Securities Americas Inc.

 

34,000,000

 

Citizens Capital Markets

 

34,000,000

 

BNP Paribas Securities Corp.

 

34,000,000

 

BMO Capital Markets Corp.

 

10,000,000

 

Rabo Securities USA, Inc.

 

10,000,000

 

Santander Investment Securities Inc.

 

10,000,000

 

Credit Agricole Securities (USA) Inc.

 

10,000,000

 

TD Securities (USA) LLC

 

10,000,000

 

Capital One Securities, Inc.

 

6,000,000

 

Regions Financial Corp.

 

6,000,000

 

Total

 

$

400,000,000

 

 

1

--------------------------------------------------------------------------------



 

ANNEX A

 

GLOBAL PARTNERS LP
GLP FINANCE CORP.

 

Pricing Term Sheet

 

This summary pricing supplement relates only to the securities described below
and should only be read together with the Preliminary Offering Memorandum, dated
July 22, 2019, relating to these securities and supersedes the information in
the Preliminary Offering Memorandum to the extent inconsistent with the
information in the Preliminary Offering Memorandum. This summary pricing
supplement is qualified in its entirety by reference to the Preliminary Offering
Memorandum. Capitalized terms used but not defined herein have the meanings
assigned to them in the Preliminary Offering Memorandum.

 

Issuer:

 

Global Partners LP and GLP Finance Corp.

 

 

 

Security description:

 

7.00% Senior Notes due 2027

 

 

 

Distribution:

 

144A and Regulation S with Registration Rights

 

 

 

Size:

 

$400,000,000

 

 

 

Gross proceeds:

 

$400,000,000

 

 

 

Maturity:

 

August 1, 2027

 

 

 

Coupon:

 

7.00%

 

 

 

Price:

 

100% of face amount, plus accrued interest, if any, from July 31, 2019.

 

 

 

Yield to maturity:

 

7.00%

 

 

 

Interest Payment Dates:

 

August 1 and February 1, commencing February 1, 2020

 

 

 

Equity Clawback:

 

Prior to August 1, 2022, up to 35% at 107%

 

 

 

Optional redemption:

 

Make-whole call at T+50 prior to August 1, 2022 then:

 

On or after August 1 of
each of the years
indicated below:

 

Price:

 

2022

 

103.500

%

2023

 

102.333

%

2024

 

101.167

%

2025 and thereafter

 

100.000

%

 

A-1

--------------------------------------------------------------------------------



 

Change of control:

 

101% of principal plus accrued and unpaid interest

 

 

 

Trade date:

 

July 24, 2019

 

 

 

Settlement:

 

T+5; July 31, 2019

It is expected that delivery of the notes will be made against payment therefor
on or about July 31, 2019, which is the fifth business day following the date
hereof (such settlement cycle being referred to as “T+5”). Under Rule 15c6-1
under the Exchange Act, trades in the secondary market generally are required to
settle in two business days unless the parties to any such trade expressly agree
otherwise. Accordingly, purchasers who wish to trade the notes on any date prior
to the second business day before delivery will be required, by virtue of the
fact that the notes initially will settle in T+5, to specify an alternative
settlement cycle at the time of any such trade to prevent a failed settlement.
Purchasers of the notes who wish to trade the notes prior to their date of
delivery hereunder should consult their own advisors.

 

 

 

CUSIP/ISIN:

 

144A Note:

CUSIP: 37954F AF1

ISIN: US37954FAF18

 

Regulation S Note:

CUSIP: U3164V AD6

ISIN: USU3164VAD65

 

 

 

Denominations/Multiple:

 

2,000 x 1,000

 

 

 

Joint Book-runners:

 

BofA Securities, Inc.

 

 

J.P. Morgan Securities LLC

Wells Fargo Securities, LLC

SG Americas Securities, LLC

MUFG Securities Americas Inc.

Citizens Capital Markets

BNP Paribas Securities Corp.

 

 

 

Co-Managers:

 

BMO Capital Markets Corp.

Rabo Securities USA, Inc.

Santander Investment Securities Inc.

Credit Agricole Securities (USA) Inc.

Capital One Securities Inc.

TD Securities (USA) LLC

Regions Financial Corp.

 

A-2

--------------------------------------------------------------------------------



 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

 

This communication is being distributed solely to Qualified Institutional
Buyers, as defined in Rule 144A under the Securities Act of 1933, as amended,
and outside the United States solely to investors that are not U.S. persons (as
defined under Regulation S).

 

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

 

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded.  Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

A-3

--------------------------------------------------------------------------------



 

ANNEX B

 

Restrictions on Offers and Sales Outside the United States

 

In connection with offers and sales of Securities outside the United States:

 

(a)                                 Each Initial Purchaser acknowledges that the
Securities have not been registered under the Securities Act and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons except pursuant to an exemption from, or in transactions not
subject to, the registration requirements of the Securities Act.

 

(b)                                 Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:

 

(i)                                     Such Initial Purchaser has offered and
sold the Securities, and will offer and sell the Securities, (A) as part of
their distribution at any time and (B) otherwise until 40 days after the later
of the commencement of the offering of the Securities and the Closing Date, only
in accordance with Regulation S under the Securities Act (“Regulation S”) or
Rule 144A or any other available exemption from registration under the
Securities Act.

 

(ii)                                  None of such Initial Purchaser or any of
its affiliates or any other person acting on its or their behalf has engaged or
will engage in any directed selling efforts with respect to the Securities, and
all such persons have complied and will comply with the offering restrictions
requirement of Regulation S.

 

(iii)                               At or prior to the confirmation of any sale
of any Securities sold in reliance on Regulation S, such Initial Purchaser will
have sent to each distributor, dealer or other person receiving a selling
concession, fee or other remuneration that purchases Securities from it during
the distribution compliance period a confirmation or notice to substantially the
following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act.  Terms used above have the meanings given
to them by Regulation S.”

 

(iv)                              Such Initial Purchaser has not and will not
enter into any contractual arrangement with any distributor with respect to the
distribution of the Securities, except with its affiliates or with the prior
written consent of the Partnership.

 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

B-1

--------------------------------------------------------------------------------



 

(c)                                  Each Initial Purchaser acknowledges that no
action has been or will be taken by the Issuers that would permit a public
offering of the Securities, or possession or distribution of any of the Time of
Sale Information, the Offering Memorandum, any Issuer Written Communication or
any other offering or publicity material relating to the Securities, in any
country or jurisdiction where action for that purpose is required.

 

B-2

--------------------------------------------------------------------------------



 

ANNEX C

 

Foreign Qualifications

 

Global Partners LP

Massachusetts

 

Global CNG LLC

Maine

Massachusetts

New Hampshire

New York

 

Global GP LLC

Connecticut

Florida

Georgia

Indiana

Iowa

Maine

Maryland

Massachusetts

Montana

New Hampshire

New Jersey

New York

North Carolina

North Dakota

Oregon

Pennsylvania

Rhode Island

Texas

Vermont

Virginia

 

GLP Finance Corp.

Massachusetts

 

Global Operating LLC

Massachusetts

 

Global Companies LLC

Alabama

Arizona

Arkansas

California

Colorado

 

C-1

--------------------------------------------------------------------------------



 

Connecticut

District of Columbia

Florida

Georgia

Illinois

Indiana

Iowa

Kansas

Kentucky

Louisiana

Maine

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Missouri

Montana

Nebraska

Nevada

New Hampshire

New Jersey

New Mexico

New York

North Carolina

North Dakota

Ohio

Oklahoma

Oregon

Pennsylvania

Rhode Island

South Carolina

South Dakota

Tennessee

Texas

Vermont

Virginia

Washington

West Virginia

Wisconsin

Wyoming

Canada — Alberta

 

Global Montello Group Corp.

Alabama

Arizona

 

C-2

--------------------------------------------------------------------------------



 

Arkansas

California

Connecticut

Florida

Georgia

Indiana

Iowa

Kansas

Kentucky

Louisiana

Maine

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Nebraska

Nevada

New Hampshire

New Jersey

New York

North Carolina

North Dakota

Ohio

Oklahoma

Oregon

Pennsylvania

Rhode Island

South Carolina

Texas

Vermont

Virginia

West Virginia

 

Global Energy Marketing LLC

Maryland

New Jersey

New York

Pennsylvania

 

Chelsea Sandwich LLC

Connecticut

Maine

Massachusetts

New York

Pennsylvania

 

C-3

--------------------------------------------------------------------------------



 

Vermont

 

Glen Hes Corp.

Massachusetts

 

Alliance Energy LLC

Connecticut

Delaware

Maine

Maryland

New Hampshire

New Jersey

New York

Ohio

Pennsylvania

Rhode Island

Vermont

Virginia

 

Bursaw Oil LLC

New Hampshire

 

Cascade Kelly Holdings LLC

None

 

Global Partners Energy Canada ULC

Canada - British Columbia

Canada - Ontario

Canada - Manitoba

Canada - Saskatchewan

 

Warren Equities

Connecticut
Massachusetts

New Jersey

New York

Rhode Island

 

Warex Terminals Corporation

Connecticut

Delaware

Maryland

Massachusetts

New Jersey

Pennsylvania

Rhode Island

 

C-4

--------------------------------------------------------------------------------



 

Virginia

 

Drake Petroleum Company, Inc.

Connecticut

Delaware

Maine

Maryland

New Hampshire

New Jersey

New York

Pennsylvania

Rhode Island

Vermont

Virginia

 

Puritan Oil Company, Inc.

None

 

Maryland Oil Company

Maryland

Massachusetts

 

C-5

--------------------------------------------------------------------------------



 

ANNEX D

 

FORM OF OPINION OF VINSON & ELKINS L.L.P.

 

(a)                                 The Partnership has been duly formed and is
validly existing in good standing as a limited partnership under the Delaware LP
Act with full partnership power and authority to own or lease its properties and
to conduct its business in all material respects as described in the Time of
Sale Information and the Offering Memorandum.

 

(b)                                 Each of the General Partner, Global
Operating, Global Companies and Chelsea Sandwich has been duly formed and is
validly existing in good standing as a limited liability company under the
Delaware LLC Act with full limited liability company power and authority to own
or lease its properties and to conduct its business in all material respects as
described in the Time of Sale Information and the Offering Memorandum and, in
the case of the General Partner, to act as general partner of the Partnership.

 

(c)                                  Each of GLP Finance, Global Montello and
Glen Hes has been duly incorporated and is validly existing in good standing as
a corporation under the DGCL with full corporate power and authority to own or
lease its properties and to conduct its business in all material respects as
described in the Time of Sale Information and the Offering Memorandum.

 

(d)                                 Warex is validly existing in good standing
as a corporation under the New York Business Corporation Law with full corporate
power and authority to own or lease its properties and to conduct its business
in all material respects as described in the Time of Sale Information and the
Offering Memorandum.

 

(e)                                  The General Partner is the sole general
partner of the Partnership with a 0.67% general partner interest in the
Partnership; such general partner interest has been duly authorized and validly
issued in accordance with the Partnership Agreement; and the General Partner
owns such general partner interest free and clear of all Liens (i) in respect of
which a financing statement under the Uniform Commercial Code of the State of
Delaware naming the General Partner as a debtor is on file as of a recent date
in the office of the Secretary of State of the State of Delaware or
(ii) otherwise known to such counsel, without independent investigation, other
than those created by or arising under the Delaware LP Act or pursuant to the
Credit Agreement or the Existing Indentures.

 

(f)                                   The Partnership owns 100% of the capital
stock of GLP Finance; such capital stock has been duly authorized and validly
issued in accordance with the GLP Finance Charter Documents and is fully paid
and nonassessable; and the Partnership owns such capital stock free and clear of
all Liens (i) in respect of which a financing statement under the Uniform
Commercial Code of the State of Delaware naming the Partnership as a debtor is
on file as of a recent date in the office of the Secretary of State of the State
of Delaware or (ii) otherwise known to such counsel, without independent
investigation, other than those created by or arising under the DGCL or pursuant
to the Credit Agreement or the Existing Indentures.

 

(g)                                  The Partnership owns a 100% membership
interest in Global Operating; such membership interest has been duly authorized
and validly issued in accordance with the Global Operating LLC Agreement and is
fully paid (to the extent required under the Global Operating

 

D-1

--------------------------------------------------------------------------------



 

LLC Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 18-607 and 18-804 of the Delaware LLC Act); and the
Partnership owns such membership interest free and clear of all Liens (i) in
respect of which a financing statement under the Uniform Commercial Code of the
State of Delaware naming the Partnership as a debtor is on file as of a recent
date in the office of the Secretary of State of the State of Delaware or
(ii) otherwise known to such counsel, without independent investigation, other
than those created by or arising under the Delaware LLC Act or pursuant to the
Credit Agreement or the Existing Indentures.

 

(h)                                 Global Operating owns a 100% membership
interest in each of Global Companies and Chelsea Sandwich and 100% of the
capital stock of Global Montello; and Global Companies owns 100% of the capital
stock in Glen Hes. Such membership interests have been duly authorized and
validly issued in accordance with the respective Operating Subsidiary LLC
Agreements and are fully paid (to the extent required under the applicable
Operating Subsidiary LLC Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
LLC Act); and Global Operating owns such membership interest free and clear of
all Liens (i) in respect of which a financing statement under the Uniform
Commercial Code of the State of Delaware naming Global Operating as a debtor is
on file as of a recent date in the office of the Secretary of State of the State
of Delaware or (ii) otherwise known to such counsel, without independent
investigation, other than those created by or arising under the Delaware LLC Act
or pursuant to the Credit Agreement or the Existing Indentures.  In the case of
such Operating Subsidiaries that are corporations, such capital stock has been
duly authorized and validly issued in accordance with the DGCL, and is fully
paid and nonassessable; and Global Operating or Global Companies, as the case
may be, owns such capital stock free and clear of all Liens (i) in respect of
which a financing statement under the Uniform Commercial Code of the State of
Delaware naming Global Operating or Global Companies, as applicable, as a debtor
is on file as of a recent date in the office of the Secretary of State of the
State of Delaware or (ii) otherwise known to such counsel, without independent
investigation, other than those created by or arising under the DGCL or pursuant
to the Credit Agreement or the Existing Indentures.

 

(i)

 

(i)                                     The Partnership Agreement has been duly
authorized, executed and delivered by the General Partner and is a valid and
legally binding agreement of the General Partner, enforceable against the
General Partner in accordance with its terms;

 

(ii)                                  The Global Operating LLC Agreement has
been duly authorized, executed and delivered by the Partnership and is a valid
and legally binding agreement of the Partnership, enforceable against the
Partnership in accordance with its terms; and

 

(iii)                               The Operating Subsidiary LLC Agreement of
each of Global Companies and Chelsea Sandwich has been duly authorized, executed
and delivered by Global Operating and each is a valid and legally binding
agreement of Global Operating, enforceable against Global Operating in
accordance with its terms;

 

provided that, with respect to each such agreement, the enforceability thereof
may be limited by the Enforceability Exceptions and public policy, applicable
law relating to fiduciary duties and indemnification and contribution and an
implied covenant of good faith and fair dealing.

 

D-2

--------------------------------------------------------------------------------



 

(j)                                    Each of the Issuers and each of Global
Operating, Global Companies, Global Montello, Chelsea Sandwich, Glen Hes, Global
CNG, Global Marketing (the “Delaware Guarantors”) and Warex (together with the
Delaware Guarantors, the “Covered Guarantors,” and the Guarantors other than the
Covered Guarantors, the “Other Guarantors”) has all requisite partnership,
limited liability company or corporate power and authority, as the case may be,
to execute and deliver the Transaction Documents to which it is a party and to
perform its respective obligations thereunder, as the case may be.

 

(k)                                 This Agreement has been duly authorized,
executed and delivered by each of the Issuers, the General Partner and each of
the Covered Guarantors.

 

(l)                                     The Registration Rights Agreement has
been duly authorized, executed and delivered by the Issuers and each of the
Covered Guarantors and, assuming due authorization, execution and delivery by
the other parties thereto, constitutes a valid and legally binding agreement of
each of the Issuers and each of the Guarantors enforceable against each of the
Issuers and each of the Guarantors in accordance with its terms, subject to the
Enforceability Exceptions and public policy, applicable law relating to
fiduciary duties and indemnification and contribution and an implied covenant of
good faith and fair dealing.

 

(m)                             The Indenture has been duly authorized, executed
and delivered by each of the Issuers and each of the Covered Guarantors and,
assuming due authorization, execution and delivery thereof by the Trustee and
the Other Guarantors, constitutes a valid and legally binding agreement of each
of the Issuers and each of the Guarantors enforceable against each of the
Issuers and each of the Guarantors in accordance with its terms, subject to the
Enforceability Exceptions and public policy, applicable law relating to
fiduciary duties and indemnification and contribution and an implied covenant of
good faith and fair dealing.  The Indenture conforms in all material respects
with the requirements of the Trust Indenture Act and the rules and regulations
of the Commission applicable to an indenture that is qualified thereunder.

 

(n)                                 The Securities have been duly authorized,
executed and delivered by each of the Issuers and, assuming due authentication
as provided in the Indenture, when delivered to and paid for by the Initial
Purchasers as provided in this Agreement, will constitute valid and legally
binding obligations of each of the Issuers enforceable against the Issuers in
accordance with their terms, subject to the Enforceability Exceptions and public
policy, applicable law relating to fiduciary duties and indemnification and
contribution and an implied covenant of good faith and fair dealing, and will be
entitled to the benefits of the Indenture.

 

(o)                                 The Guarantees have been duly authorized by
each of the Covered Guarantors and, assuming the Guarantees have been duly
authorized by each of the Other Guarantors, when each global certificate
representing the Securities has been duly executed, authenticated, issued and
delivered as provided in the Indenture and delivered to and paid for by the
Initial Purchasers as provided in this Agreement, the Guarantees will be valid
and legally binding obligations of each of the Guarantors, enforceable against
each of the Guarantors in accordance with their terms, subject to the
Enforceability Exceptions and public policy, applicable law relating to
fiduciary duties and indemnification and contribution and an implied covenant of
good faith and fair dealing, and will be entitled to the benefits of the
Indenture.

 

D-3

--------------------------------------------------------------------------------



 

(p)                                 The Exchange Securities (including the
related Guarantees) have been duly authorized by each of the Issuers and each of
the Covered Guarantors, as applicable, and, assuming the Guarantees have been
duly authorized by each of the Other Guarantors, when duly executed,
authenticated, issued and delivered in accordance with the provisions of the
Indenture and the Registration Rights Agreement, will constitute valid and
legally binding obligations of each of the Issuers, as issuer, and each of the
Guarantors, as guarantor, enforceable against each of the Issuers and each of
the Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

 

(q)                                 None of the issuance and sale of the
Securities and the Guarantees, the execution, delivery and performance by the
Partnership Parties of each Transaction Document to which each is a party, or
the consummation by the Partnership Parties of the transactions contemplated by
the Transaction Documents (i) conflicts or will conflict with or constitutes or
will constitute a violation of the Organizational Documents of the Issuers or
the Covered Guarantors, (ii) constitutes or will constitute a breach or
violation of, or a default (or an event which, with notice or lapse of time or
both, would constitute such a default) under, or create a Lien upon any property
or asset of any of the Partnership Parties pursuant to the Credit Agreement or
the Existing Indentures, or (iii) violates or will violate (A) with respect to
the Delaware Guarantors, the Delaware LP Act, the Delaware LLC Act, the DGCL,
(B) with respect to Warex, the New York Business Corporations Law, or
(C) federal or New York state law, which breaches, violations, Liens or defaults
in the case of clauses (ii) and (iii) above, would reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect; provided,
however that no opinion is expressed pursuant to this paragraph with respect to
securities and other anti-fraud statutes, rules or regulations.

 

(r)                                    No permit, consent, approval,
authorization, order, registration, filing or qualification (“consent”) of or
with any U.S. Federal or Delaware or New York court or governmental agency or
body under the Delaware LP Act, the Delaware LLC Act, the DGCL or U.S. federal
or New York state law is required for the issuance and sale of the Securities
and the Guarantees, the execution, delivery and performance of each of the
Transaction Documents by the Partnership Parties to which each is a party, or
the consummation by the Partnership Parties of the transactions contemplated by
the Transaction Documents, except for such consents as may be required under the
Securities Act, the Exchange Act, the Rules and Regulations and state securities
or “Blue Sky” laws and applicable rules and regulations under such laws.

 

(s)                                   The statements in each of the Time of Sale
Information and the Offering Memorandum under the caption “Description of
Notes,” to the extent they constitute a description of the terms of the
Securities, the Guarantees, the Registration Rights Agreement, the Indenture,
and under the captions “Description of Other Indebtedness” and “Certain United
States Federal Income Tax Consequences,” to the extent that they constitute
descriptions of matters of law or agreements referred to therein, are accurate
in all material respects.

 

(t)                                    None of the Partnership Parties is, and
after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum, none of them will be, an “investment
company” within the meaning of the Investment Company Act.

 

D-4

--------------------------------------------------------------------------------



 

(u)                                 Assuming the accuracy of the representations
and warranties of the Initial Purchasers, the Issuers and the Guarantors
contained in this Agreement and their compliance with their agreements set forth
therein, it is not necessary, in connection with the issuance and sale of the
Securities to the Initial Purchasers and the offer, resale and delivery of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement, the Time of Sale Information, the Offering Memorandum and the
Indenture, to register the offer and sale of Securities under the Securities Act
or to qualify the Indenture under the Trust Indenture Act, it being understood
that such counsel need not express any opinion as to any subsequent resale of
any Securities.

 

In rendering such opinion, such counsel may (A) rely, without independent
investigation or verification, with respect to matters of fact upon certificates
of officers and employees of the Partnership Parties, upon information obtained
from public officials and from officers, employees and representatives of the
Partnership Parties and upon the representations of the Partnership Parties set
forth in this Agreement, (B) assume that all documents submitted to them as
originals are authentic, that all copies submitted to them conform to the
originals thereof, and that the signatures on all documents examined by them are
genuine, (C) assume that each certificate from governmental officials reviewed
by them is accurate, complete and authentic, (D) state that their opinion is
limited to federal laws, the Delaware LP Act, the Delaware LLC Act, the DGCL and
the laws of the State of New York, (E) with respect to the opinions expressed in
paragraphs (a), (b), (c) and (d) above as to the valid existence and good
standing as a corporation, limited partnership or limited liability company, as
the case may be, of the Partnership Parties, state that such opinions are based
upon certificates or oral assurances of existence and good standing provided by
the Secretary of State of the State of Delaware, (F) with respect to the
opinions expressed in clauses (i) of paragraphs (e), (f), (g) and (h) above,
respectively, such counsel relied solely on reports, dated as of recent dates,
purporting to describe all financing statements on file as of the dates
specified therein in the office of the Secretary of the State of Delaware naming
the one or more of the Partnership Parties, as debtors, (G) state that they
express no opinion with respect to state or local taxes or tax statutes to which
any of the limited partners of the Partnership or equity holders of any of the
Partnership Parties may be subject, and (H) state that they express no opinion
as to the validity, legality, binding effect or enforceability of any provision
of the Indenture and Registration Rights Agreement that requires or relates to
the payment of interest at a rate or in an amount which a court would determine
in the circumstances or under applicable law to be commercially unreasonable or
a penalty or a forfeiture.

 

In addition, such counsel shall state that they have participated in conferences
with officers and other representatives of the Partnership Parties,
representatives of the independent registered public accounting firm of the
Partnership, and representatives of the Initial Purchasers, at which the
contents of the Time of Sale Information and the Offering Memorandum and related
matters were discussed, and although such counsel did not independently verify,
is not passing upon and does not assume any responsibility for the accuracy,
completeness or fairness of the statements contained in the Time of Sale
Information and the Offering Memorandum (except to the extent specified in
paragraph (s) above), on the basis of the foregoing, nothing has come to the
attention of such counsel that causes it to believe that:

 

(i)                                     the Time of Sale Information, as of the
Time of Sale, contained an untrue statement of a material fact or omitted to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or

 

D-5

--------------------------------------------------------------------------------



 

(ii)                                  the Offering Memorandum, as of its date or
as of the Closing Date, contained or contains an untrue statement of a material
fact or omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

 

it being understood that such counsel need not express any statement or belief
with respect to (i) the financial statements included or incorporated by
reference therein, including the notes and schedules thereto and the independent
public accounting firm’s report thereon, or (ii) the other financial data and
statistical data derived from financial data included or incorporated by
reference therein.

 

D-6

--------------------------------------------------------------------------------



 

ANNEX E

 

FORM OF OPINION OF EDWARD FANEUIL

 

(a)                                 The Partnership is duly registered or
qualified as a foreign limited partnership for the transaction of business under
the laws of the jurisdictions set forth on Annex C to this Agreement.

 

(b)                                 Each of the General Partner, Global
Operating, Global Companies, Chelsea Sandwich, Alliance, Global Marketing,
Global CNG and Bursaw Oil is duly registered or qualified as a foreign limited
liability company for the transaction of business under the laws of the
jurisdictions set forth on Annex C to this Agreement.

 

(c)                                  Each of Global Montello, Glen Hes, GLP
Finance, Warren, Warex, Drake, Puritan and Maryland Oil is duly registered or
qualified as a foreign corporation for the transaction of business under the
laws of the jurisdictions set forth on Annex C to this Agreement.

 

(d)                                 The parties listed on Schedule 2 to this
Agreement collectively own 100% of the outstanding membership interests in the
General Partner free and clear of all Liens (i) in respect of which a financing
statement under the Uniform Commercial Code of the Commonwealth of Massachusetts
with respect to the Massachusetts parties listed on Schedule 2 to this
Agreement, and the State of Delaware with respect to the Delaware parties listed
on Schedule 2 to this Agreement, in each case naming any of them as a debtor is
on file in the office of the Secretary of State of the Commonwealth of
Massachusetts or the Secretary of State of the State of Delaware, as applicable,
or (ii) otherwise known to such counsel, without independent investigation,
other than those created by or arising under the laws of the Commonwealth of
Massachusetts or the Delaware LLC Act or contained in the General Partner LLC
Agreement and the organizational documents of each such member, as applicable.

 

(e)                                  Each of Alliance and Bursaw Oil has been
duly formed and is validly existing in good standing as a limited liability
company under the Massachusetts Limited Liability Company Act with full limited
liability company power and authority to own or lease its properties and to
conduct its business in all material respects as described in the Time of Sale
Information and the Offering Memorandum.

 

(f)                                   Each of Warren, Maryland Oil and Drake has
been duly formed and is validly existing in good standing as corporation under
the laws of its jurisdiction of origin with full corporate power and authority
to own or lease its properties and to conduct its business in all material
respects as described in the Time of Sale Information and the Offering
Memorandum.

 

(g)                                  Each of Alliance, Bursaw Oil, Drake,
Maryland Oil and Warren has all limited liability company or corporate power and
authority, as the case may be, to execute and deliver the Transaction Documents
to which it is a party and to perform its respective obligations thereunder. 
All limited liability company action or corporate action, as the case may be,
required to be taken by each of Alliance, Bursaw Oil, Drake, Maryland Oil and
Warren or any of their respective members for the issuance and sale of the
Guarantees, the authorization, execution and

 

E-1

--------------------------------------------------------------------------------



 

delivery of each of the Transaction Documents to which it is a party and the
consummation of the transactions contemplated thereby has been validly taken.

 

(h)                                 Each of Global Marketing and Global CNG has
been duly formed and is validly existing in good standing as a limited liability
company under the Delaware LLC Act with full limited liability company power and
authority to own or lease its properties and to conduct its business in all
material respects as described in the Time of Sale Information and the Offering
Memorandum.

 

(i)                                     Global Operating owns a 100% membership
interest in Global Marketing, Global CNG and Alliance; Alliance owns a 100%
membership interest in Bursaw Oil; Global Montello owns 100% of the capital
stock of Warren; and Warren owns 100% of the capital stock of each of Puritan,
Warex, Drake and Maryland Oil. Such membership interests have been duly
authorized and validly issued in accordance with the respective Operating
Subsidiary LLC Agreements and are fully paid (to the extent required under the
applicable Operating Subsidiary LLC Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
LLC Act); and Global Operating or Alliance, as the case may be, owns such
membership interest free and clear of all Liens (i) in respect of which a
financing statement under the Uniform Commercial Code of the State of Delaware
naming Global Operating or of the Commonwealth of Massachusetts naming Alliance,
as a debtor is on file as of a recent date in the office of the Secretary of
State of the State of Delaware or the Commonwealth of Massachusetts, as
applicable or (ii) otherwise known to such counsel, without independent
investigation, other than those created by or arising under the Massachusetts
LLC Act or pursuant to the Credit Agreement and the Existing Indentures.

 

(j)                                    (i) Each of the Operating Subsidiary LLC
Agreements of Global Marketing, Global CNG and Alliance has been duly
authorized, executed and delivered by Global Operating, and is a valid and
legally binding agreement of Global Operating, enforceable against Global
Operating in accordance with its terms; and (ii) the Operating Agreement of
Bursaw Oil has been duly authorized, executed and delivered by Alliance, and is
a valid and legally binding agreement of Alliance, enforceable against Alliance
in accordance with its terms; provided that, with respect to each such
agreement, the enforceability thereof may be limited by the Enforceability
Exceptions and public policy, applicable law relating to fiduciary duties and
indemnification and contribution and an implied covenant of good faith and fair
dealing.

 

(k)                                 Each of this Agreement, the Registration
Rights Agreement and the Indenture has been duly authorized, executed and
delivered by each of Alliance, Bursaw Oil, Drake, Maryland Oil and Warren.

 

(l)                                     Each of the Guarantees has been duly
authorized by each of Alliance, Bursaw Oil, Drake, Maryland Oil and Warren.

 

(m)                             The Exchange Securities (including the related
Guarantees) have been duly authorized by each of Alliance, Bursaw Oil, Drake,
Maryland Oil and Warren.

 

(n)                                 The General Partner LLC Agreement has been
duly authorized, executed and delivered by the parties listed on Schedule 2 to
this Agreement and is a valid and legally binding

 

E-2

--------------------------------------------------------------------------------



 

agreement of the parties listed on Schedule 2 to this Agreement, enforceable
against the parties listed on Schedule 2 to this Agreement in accordance with
its terms; provided that, with respect to such agreement the enforceability
thereof may be limited by the Enforceability Exceptions and public policy,
applicable law relating to fiduciary duties, indemnification and contribution
and an implied covenant of good faith and fair dealing.

 

(o)                                 None of the issuance and sale of the
Securities and the Guarantees, the execution, delivery and performance by the
Partnership Parties of each Transaction Document to which each is a party or the
consummation by the Partnership Parties of the transactions contemplated by the
Transaction Documents (i) conflicts or will conflict with or constitutes or will
constitute a violation of the Organizational Documents of Alliance, Bursaw Oil,
Drake, Maryland Oil and Warren (ii) constitutes or will constitute a breach or
violation of, or a default (or an event which, with notice or lapse of time or
both, would constitute such a default) under, or result in the creation or
imposition of any Lien upon any property or asset of any of the Partnership
Parties pursuant to, any indenture, mortgage, deed of trust, loan agreement,
lease or other agreement or instrument known to such counsel (other than the
Credit Agreement and the Existing Indentures) to which any of the Partnership
Parties is a party or by which any of them or any of their respective properties
or assets may be bound or subject, (iii) violates or will violate any order,
judgment, decree or injunction known to such counsel of any court or
governmental agency or body to which any of the Partnership Parties or any of
their properties are subject, or (iv) violates or will violate the laws of the
Commonwealth of Massachusetts (other than any state securities laws or
broker/dealer laws, as to which such counsel expresses no opinion), which
breaches, violations, Liens or defaults in the case of clauses (ii), (iii) and
(iv) above, would reasonably be expected to, individually or in the aggregate,
have a Material Adverse Effect; provided, however that no opinion is expressed
pursuant to this paragraph with respect to securities and other anti-fraud
statutes, rules or regulations.

 

(p)                                 No permit, consent, approval, authorization,
order, registration, filing or qualification (“consent”) of or with any
Massachusetts court or governmental agency or body under the laws of the
Commonwealth of Massachusetts is required for the issuance and sale of the
Securities and the Guarantees, the execution, delivery and performance of each
of the Transaction Documents by the Partnership Parties to which each is a party
or the consummation by the Partnership Parties of the transactions contemplated
by the Transaction Documents, except for such consents as may be required under
state securities or “Blue Sky” laws and applicable rules and regulations under
such laws, as to which such counsel expresses no opinion.

 

In rendering such opinion, such counsel may (A) rely in respect of matters of
fact upon certificates of officers and employees of the Partnership Parties and
upon information obtained from public officials, (B) assume that all documents
submitted to him as originals are authentic, that all copies submitted to him
conform to the originals thereof, and that the signatures on all documents
examined by him are genuine, (C) state that his opinion is limited to federal
laws, the laws of the Commonwealth of Massachusetts, the Delaware LP Act, the
Delaware LLC Act and the DGCL, (D) with respect to the opinion expressed in
clause (i) of paragraphs (d) and (i) above, respectively, such counsel relied
solely on reports, dated as of recent dates, purporting to describe all
financing statements on file as of the dates specified therein in the office of
the Secretary of the State of Delaware or the Commonwealth of Massachusetts, as
applicable, naming one or more of the parties listed on Schedule 2 to this
Agreement, Global Operating or Alliance, as debtors, (E)

 

E-3

--------------------------------------------------------------------------------



 

state that he expresses no opinion with respect to state or local taxes or tax
statutes to which any of the limited partners of the Partnership or any of the
Partnership Parties may be subject, and (F) with respect to the opinions
expressed in paragraphs (a), (b), (c), (e), (f) and (h) above as to the valid
existence, good standing, due qualification or registration as a foreign
corporation, limited partnership or limited liability company, as the case may
be, of the Partnership Parties, state that such opinions are based upon
certificates or oral assurances of existence, good standing, foreign
qualification or registration provided by the Secretary of State of the states
listed on a schedule to such opinion.

 

In addition, such counsel shall state that he has participated in conferences
with officers and other representatives of the Partnership Parties,
representatives of the independent registered public accounting firm of the
Partnership, and representatives of the Initial Purchasers, at which the
contents of the Time of Sale Information and the Offering Memorandum and related
matters were discussed, and although such counsel did not independently verify,
is not passing upon and does not assume any responsibility for the accuracy,
completeness or fairness of the statements contained in the Time of Sale
Information and Offering Memorandum, on the basis of the foregoing, nothing has
come to the attention of such counsel that causes him to believe that:

 

(i)                                     the Time of Sale Information, as of the
Time of Sale, contained an untrue statement of a material fact or omitted to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or

 

(ii)                                  the Offering Memorandum, as of its date or
as of the Closing Date, contained or contains an untrue statement of a material
fact or omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

 

it being understood that such counsel need not express any statement or belief
with respect to (i) the financial statements included or incorporated by
reference therein, including the notes and schedules thereto and the independent
public accounting firm’s report thereon, or (ii) the other financial data and
statistical data derived from financial data included or incorporated by
reference therein.

 

E-4

--------------------------------------------------------------------------------



 

ANNEX F

 

FORM OF OPINION OF SCHWABE, WILLIAMSON & WYATT

 

1.                                      Cascade Kelly is a limited liability
company duly formed and validly existing under the laws of the State of Oregon
with full limited liability company power and authority to own or lease its
properties and conduct its business as described in the Time of Sale Information
and the Offering Memorandum.

 

2.                                      All limited liability company actions
required to be taken by Cascade Kelly to authorize Cascade Kelly to enter into
and execute the Transaction Documents have been taken.

 

3.                                      Cascade Kelly has all requisite limited
liability company authority to undertake and perform the obligations of Cascade
Kelly under the Transaction Documents.

 

4.                                      Cascade Kelly has duly authorized,
executed and delivered the Transaction Documents.

 

5.                                      The execution, delivery and performance
by Cascade Kelly of the Transaction Documents, and the consummation of the
transactions described under the Transaction Documents, do not (i) violate any
of Cascade Kelly’s charter documents, (ii) violate any existing obligation of
Cascade Kelly under the court orders listed on Schedule 1 to this opinion letter
or (iii) violate any Oregon statute or regulation which, in our experience, are
normally applicable to the transactions contemplated by the Transaction
Documents.

 

6.                                      No consent or approval by, or any
notification of or filing with, any Oregon state court, public body or authority
is required pursuant to Oregon law to be obtained or effected by Cascade Kelly
in connection with the execution, delivery and performance by Cascade Kelly of
any Transaction Document, and the consummation of the transactions described
under such Transaction Documents.

 

F-1

--------------------------------------------------------------------------------



 

ANNEX G

 

FORM OF OPINION OF BENNETT JONES LLP

 

1.                                      Global Partners Energy Canada ULC
(“GPEC”) is a valid and subsisting unlimited liability corporation under the
laws of Alberta, Canada with corporate power and capacity to own or lease its
properties and conduct its business as described in the Time of Sale Information
and the Offering Memorandum.

 

2.                                      GPEC has taken all necessary corporate
action to authorize GPEC to execute and deliver the Transaction Documents to
which it is a party and to perform its obligations thereunder.

 

3.                                      GPEC has the corporate power and
capacity to perform its obligations under the Transaction Documents to which it
is a party.

 

4.                                      GPEC has, to the extent that execution
and delivery are matters governed by Alberta law, duly executed and delivered
the Transaction Documents to which it is a party.

 

5.                                      The execution and delivery by GPEC of
the Transaction Documents to which it is a party, and the performance by GPEC of
its obligations thereunder do not (i) violate any of GPEC’s charter documents,
or (ii) violate any Alberta statute or regulation which, in our experience, are
normally applicable to the transactions contemplated by the Transaction
Documents.

 

6.                                      No consent or approval by, or any
notification of or filing with, any Alberta provincial court, public body or
governmental or regulatory authority is required pursuant to Alberta law to be
obtained or effected by GPEC in connection with the execution and delivery by
GPEC of any Transaction Document to which it is a party, and the performance by
GPEC of its obligations thereunder.

 

G-1

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Form of Registration Rights Agreement
$400,000,000
GLOBAL PARTNERS LP
GLP FINANCE CORP.
7.00% Senior Notes due 2027

 

Registration Rights Agreement

 

This REGISTRATION RIGHTS AGREEMENT dated July 31, 2019 (the “Agreement”) is
entered into by and among Global Partners LP, a Delaware limited partnership
(the “Partnership”), GLP Finance Corp., a Delaware corporation (“GLP Finance,”
and together with the Partnership, the “Issuers”), the guarantors listed on the
signature pages hereto (the “Guarantors”), and BofA Securities, Inc.
(“Merrill”), for itself and the other several Initial Purchasers listed on
Schedule 1 hereto (the “Initial Purchasers”).

 

The Issuers, the Guarantors and the Initial Purchasers are parties to the
Purchase Agreement dated July 24, 2019 (the “Purchase Agreement”), which
provides for the sale by the Issuers to the Initial Purchasers of $400,000,000
aggregate principal amount of the Issuers’ 7.00% Senior Notes due 2027 (the
“Securities”) which will be guaranteed on an unsecured senior basis by each of
the Guarantors.  As an inducement to the Initial Purchasers to enter into the
Purchase Agreement, the Issuers and the Guarantors have agreed to provide to the
Initial Purchasers and their direct and indirect transferees the registration
rights set forth in this Agreement.  The execution and delivery of this
Agreement is a condition to the closing under the Purchase Agreement.

 

In consideration of the foregoing, the parties hereto agree as follows:

 

1.                                      Definitions.  As used in this Agreement,
the following terms shall have the following meanings:

 

“Additional Guarantor” shall mean any subsidiary of the Partnership that
executes a Subsidiary Guarantee under the Indenture after the date of this
Agreement.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

 

“Exchange Offer” shall mean the exchange offer by the Issuers and the Guarantors
of Exchange Securities for Registrable Securities pursuant to
Section 2(a) hereof.

 

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

 

Exhibit A-1

--------------------------------------------------------------------------------



 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

 

“Exchange Securities” shall mean senior notes issued by the Issuers and
guaranteed by the Guarantors under the Indenture containing terms identical to
the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement) and to be offered to Holders of Securities in
exchange for Securities pursuant to the Exchange Offer.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Free Writing Prospectus” means each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Partnership
or used or referred to by the Partnership in connection with the sale of the
Securities or the Exchange Securities.

 

“Guarantors” shall have the meaning set forth in the preamble and shall also
include any Guarantor’s successors that guarantee the Securities and any
Additional Guarantors.

 

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that for purposes of Sections 4 and 5 of this Agreement, the
term “Holders” shall include Participating Broker-Dealers.

 

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

 

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

 

“Indenture” shall mean the Indenture dated as of July 31, 2019 among the
Issuers, the Guarantors and Deutsche Bank Trust Company Americas, as trustee,
and as the same may be further amended from time to time in accordance with the
terms thereof.

 

“Initial Purchasers” shall have the meaning set forth in the preamble.

 

“Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.

 

“Issuers” shall have the meaning set forth in the preamble.

 

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

 

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Issuers or any of their affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount; and provided, further, that if the
Issuers shall issue any additional Securities under the Indenture prior to
consummation of the Exchange Offer or, if applicable, the

 

Exhibit A-2

--------------------------------------------------------------------------------



 

effectiveness of any Shelf Registration Statement, such additional Securities
and the Registrable Securities to which this Agreement relates shall be treated
together as one class for purposes of determining whether the consent or
approval of Holders of a specified percentage of Registrable Securities has been
obtained.

 

“Merrill” shall have the meaning set forth in the preamble.

 

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to a Holder by the Partnership
upon receipt of a Shelf Request from such Holder.

 

“Participating Broker-Dealers” shall have the meaning set forth in
Section 4(a) hereof.

 

“Participating Holder” shall mean any Holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Partnership in
accordance with Section 2(b) hereof.

 

“Partnership” shall have the meaning set forth in the preamble and shall also
include the Partnership’s successors.

 

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

 

“Prospectus” shall mean the prospectus included in, or, pursuant to the
rules and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble.

 

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities (i) when a Registration Statement with
respect to such Securities has become effective under the Securities Act and
such Securities have been exchanged or disposed of pursuant to such Registration
Statement or (ii) when such Securities cease to be outstanding.

 

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Issuers and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or FINRA registration
and filing fees, (ii) all fees and expenses incurred in connection with
compliance with state securities or blue sky laws (including reasonable fees and
disbursements of counsel for any Underwriters or Holders in connection with blue
sky qualification of any Exchange Securities or Registrable Securities),
(iii) all expenses of any Persons in preparing or assisting in preparing, word
processing, printing and distributing any Registration Statement, any
Prospectus, any Free Writing Prospectus and any amendments or supplements
thereto, any underwriting agreements, securities sales agreements or other
similar agreements and any other documents relating to the performance of and
compliance with this

 

Exhibit A-3

--------------------------------------------------------------------------------



 

Agreement, (iv) all rating agency fees, (v) all fees and disbursements relating
to the qualification of the Indenture under applicable securities laws, (vi) the
fees and disbursements of the Trustee and its counsel, (vii) the fees and
disbursements of counsel for the Issuers and the Guarantors and, in the case of
a Shelf Registration Statement, the fees and disbursements of one counsel for
the Participating Holders (which counsel shall be selected by the Participating
Holders holding a majority of the aggregate principal amount of Registrable
Securities held by such Participating Holders and which counsel may also be
counsel for the Initial Purchasers) and (viii) the fees and disbursements of the
independent public accountants of the Issuers and the Guarantors, including the
expenses of any special audits or “comfort” letters, as applicable, required by
or incident to the performance of and compliance with this Agreement, but
excluding fees and expenses of counsel to the Underwriters (other than fees and
expenses set forth in clause (ii) above) or the Holders and underwriting
discounts and commissions, brokerage commissions and transfer taxes, if any,
relating to the sale or disposition of Registrable Securities by a Holder.

 

“Registration Statement” shall mean any registration statement filed under the
Securities Act of the Issuers and the Guarantors that covers any of the Exchange
Securities or Registrable Securities pursuant to the provisions of this
Agreement and all amendments and supplements to any such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein or deemed a part thereof, all exhibits thereto and any
document incorporated by reference therein.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities” shall have the meaning set forth in the preamble.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Shelf Effectiveness Period” shall have the meaning set forth in
Section 2(b) hereof.

 

“Shelf Registration” shall mean a registration effected pursuant to
Section 2(b) hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Issuers and the Guarantors that covers all or a portion of the Registrable
Securities (but no other securities unless approved by a majority in aggregate
principal amount of the Registrable Securities held by the Participating
Holders) on an appropriate form under Rule 415 under the Securities Act, or any
similar rule that may be adopted by the SEC, and all amendments and supplements
to such registration statement, including post-effective amendments, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

 

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

 

“Subsidiary Guarantees” shall mean the guarantees of the Securities and Exchange
Securities by the Guarantors under the Indenture.

 

“Staff” shall mean the staff of the SEC.

 

Exhibit A-4

--------------------------------------------------------------------------------



 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

 

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

 

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

 

2.                                      Registration Under the Securities Act. 
(a)  To the extent not prohibited by any applicable law or applicable
interpretations of the Staff, the Issuers and the Guarantors shall use
commercially reasonable efforts to (i) cause to be filed an Exchange Offer
Registration Statement covering an offer to the Holders to exchange all the
Registrable Securities for Exchange Securities and (ii) have such Registration
Statement remain effective until 180 days after the last Exchange Date for use
by one or more Participating Broker-Dealers.  The Issuers and the Guarantors
shall commence the Exchange Offer promptly after the Exchange Offer Registration
Statement is declared effective by the SEC and use commercially reasonable
efforts to complete the Exchange Offer not later than 60 days after such
effective date.

 

The Issuers and the Guarantors shall commence the Exchange Offer by mailing or
making available the related Prospectus, appropriate letters of transmittal and
other accompanying documents to each Holder stating, in addition to such other
disclosures as are required by applicable law, substantially the following:

 

(i)                                     that the Exchange Offer is being made
pursuant to this Agreement and that all Registrable Securities validly tendered
and not properly withdrawn will be accepted for exchange;

 

(ii)                                  the dates of acceptance for exchange
(which shall be a period of at least 20 Business Days from the date such notice
is mailed or made available) (the “Exchange Dates”);

 

(iii)                               that any Registrable Security not tendered
will remain outstanding and continue to accrue interest but will not retain any
rights under this Agreement, except as otherwise specified herein;

 

(iv)                              that any Holder electing to have a Registrable
Security exchanged pursuant to the Exchange Offer will be required to
(A) surrender such Registrable Security, together with the appropriate letters
of transmittal, to the institution and at the address and in the manner
specified in the notice, or (B) effect such exchange otherwise in compliance
with the applicable procedures of the depositary for such Registrable Security,
in each case prior to the close of business on the last Exchange Date; and

 

(v)                                 that any Holder will be entitled to withdraw
its election, not later than the close of business on the last Exchange Date, by
(A) sending to the institution and at the address specified in the notice, a
telegram, facsimile transmission or letter setting

 

Exhibit A-5

--------------------------------------------------------------------------------



 

forth the name of such Holder, the principal amount of Registrable Securities
delivered for exchange and a statement that such Holder is withdrawing its
election to have such Securities exchanged or (B) effecting such withdrawal in
compliance with the applicable procedures of the depositary for the Registrable
Securities.

 

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Issuers and the Guarantors that (i) any Exchange Securities
to be received by it will be acquired in the ordinary course of its business,
(ii) at the time of the commencement of the Exchange Offer it has no arrangement
or understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
provisions of the Securities Act, (iii) it is not an “affiliate” (within the
meaning of Rule 405 under the Securities Act) of any Issuer or any Guarantor and
(iv) if such Holder is a broker-dealer that will receive Exchange Securities for
its own account in exchange for Registrable Securities that were acquired as a
result of market-making or other trading activities, then such Holder will
deliver a Prospectus (or, to the extent permitted by law, make available a
Prospectus to purchasers) in connection with any resale of such Exchange
Securities.

 

As soon as practicable after the last Exchange Date, the Issuers and the
Guarantors shall:

 

(i)                                     accept for exchange Registrable
Securities or portions thereof validly tendered and not properly withdrawn
pursuant to the Exchange Offer; and

 

(ii)                                  deliver, or cause to be delivered, to the
Trustee for cancellation all Registrable Securities or portions thereof so
accepted for exchange by the Issuers and issue, and cause the Trustee to
promptly authenticate and deliver to each Holder, Exchange Securities equal in
principal amount to the principal amount of the Registrable Securities tendered
by such Holder.

 

The Issuers and the Guarantors shall use commercially reasonable efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer.  The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff.

 

(b)                                 In the event that (i) the Issuers and the
Guarantors determine that the Exchange Offer Registration provided for in
Section 2(a) above is not available or the Exchange Offer may not be completed
as soon as practicable after the last Exchange Date because it would violate any
applicable law or applicable interpretations of the Staff, (ii) the Exchange
Offer is not for any other reason completed by September 23, 2020 or (iii) any
Initial Purchaser shall so request in connection with any offer or sale of
Registrable Securities (a “Shelf Request”), the Issuers and the Guarantors shall
use commercially reasonable efforts to cause to be filed as soon as practicable
after such determination, date or Shelf Request, as the case may be, a Shelf
Registration Statement providing for the sale of all the Registrable Securities
by the Holders thereof and to have such Shelf Registration Statement become
effective; provided that no Holder will be entitled to have any Registrable
Securities included in any Shelf Registration Statement, or entitled to use the
Prospectus forming a part of such Shelf Registration Statement, until such
Holder shall have

 

Exhibit A-6

--------------------------------------------------------------------------------



 

delivered a completed and signed Notice and Questionnaire and provided such
other information regarding such Holder to the Issuers as is contemplated by
Section 3(b) hereof.

 

In the event that the Issuers and the Guarantors are required to file a Shelf
Registration Statement pursuant to clause (iii) of the preceding sentence, the
Issuers and the Guarantors shall use commercially reasonable efforts to file and
have declared effective by the SEC (or file and become effective automatically,
as the case may be) both an Exchange Offer Registration Statement pursuant to
Section 2(a) above with respect to all Registrable Securities and a Shelf
Registration Statement (which may be a combined Registration Statement with the
Exchange Offer Registration Statement) with respect to offers and sales of
Registrable Securities held by the Initial Purchasers after completion of the
Exchange Offer.

 

The Issuers and the Guarantors agree to use commercially reasonable efforts to
keep the Shelf Registration Statement continuously effective until the earlier
of one year following the effective date of the Shelf Registration Statement and
such time as all the Registrable Securities covered by the Shelf Registration
Statement have been sold pursuant to the Shelf Registration Statement (the
“Shelf Effectiveness Period”).  The Issuers and the Guarantors further agree to
supplement or amend the Shelf Registration Statement, the related Prospectus and
any Free Writing Prospectus if required by the rules, regulations or
instructions applicable to the registration form used by the Issuers for such
Shelf Registration Statement or by the Securities Act or by any other rules and
regulations thereunder or if reasonably requested by a Participating Holder with
respect to information relating to such Holder, and, to the extent necessary, to
use commercially reasonable efforts to cause any such amendment to become
effective and such Shelf Registration Statement, Prospectus or Free Writing
Prospectus, as the case may be, to become usable as soon as thereafter
practicable.  The Issuers and the Guarantors agree to furnish to the
Participating Holders copies of any such supplement or amendment promptly after
its being used or filed with the SEC.

 

(c)                                  The Issuers and the Guarantors shall pay
all Registration Expenses in connection with any registration pursuant to
Section 2(a) or Section 2(b) hereof.  Each Holder shall pay all underwriting
discounts and commissions, brokerage commissions and transfer taxes, if any,
relating to the sale or disposition of such Holder’s Registrable Securities
pursuant to the Shelf Registration Statement.

 

(d)                                 An Exchange Offer Registration Statement
pursuant to Section 2(a) hereof will not be deemed to have become effective
unless it has been declared effective by the SEC.  A Shelf Registration
Statement pursuant to Section 2(b) hereof will not be deemed to have become
effective unless it has been declared effective by the SEC or is automatically
effective upon filing with the SEC as provided by Rule 462 under the Securities
Act.

 

In the event that either the Exchange Offer is not completed or the Shelf
Registration Statement, if required hereby, is not declared effective (or does
not automatically become effective) on or prior to September 23, 2020, the
Issuers will pay liquidated damages to Holders of Registrable Securities with
the effect that the interest rate on the Registrable Securities will be
increased by 1.00% per annum until the Exchange Offer is completed or the Shelf
Registration Statement, if required hereby, is declared effective by the SEC (or
becomes automatically

 

Exhibit A-7

--------------------------------------------------------------------------------



 

effective).  All liquidated damages will be paid by the Issuers on the next
scheduled interest payment date in the same manner as interest is paid on the
Securities under the Indenture.

 

If the Shelf Registration Statement, if required hereby, has been declared
effective or automatically becomes effective, as the case may be, and thereafter
either ceases to be effective or the Prospectus contained therein ceases to be
usable at any time during the Shelf Effectiveness Period, and such failure to
remain effective or usable exists for more than 30 days (whether or not
consecutive) in any 12-month period, unless such failure to remain effective or
usable relates or is directly attributable to an acquisition or disposition
being undertaken by the Issuers then the Issuers will pay liquidated damages to
the Holders of Registrable Securities with the effect that the interest rate on
the Registrable Securities will be increased by 1.00% per annum commencing on
the 31st day in such 12-month period and ending on such date that the Shelf
Registration Statement has again been declared (or automatically becomes)
effective or the Prospectus again becomes usable.

 

(e)                                  Without limiting the remedies available to
the Initial Purchasers and the Holders, the Issuers and the Guarantors
acknowledge that any failure by the Issuers or the Guarantors to comply with
their obligations under Section 2(a) and Section 2(b) hereof may result in
material irreparable injury to the Initial Purchasers or the Holders for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of any such failure,
the Initial Purchasers or any Holder may obtain such relief as may be required
to specifically enforce the Issuers’ and the Guarantors’ obligations under
Section 2(a) and Section 2(b) hereof.  The provisions for liquidated damages set
forth in Section 2(d) above shall be the only monetary remedy available to the
Holders under this Agreement.

 

3.                                      Registration Procedures.  (a) In
connection with their obligations pursuant to Section 2(a) and
Section 2(b) hereof, the Issuers and the Guarantors shall as expeditiously as
possible:

 

(i)                                     prepare and file with the SEC a
Registration Statement on the appropriate form under the Securities Act, which
form (x) shall be selected by the Issuers and the Guarantors, (y) shall, in the
case of a Shelf Registration, be available for the sale of the Registrable
Securities by the Participating Holders thereof and (z) shall comply as to form
in all material respects with the requirements of the applicable form and
include all financial statements required by the SEC to be filed therewith; and
use commercially reasonable efforts to cause such Registration Statement to
become effective and remain effective for the applicable period in accordance
with Section 2 hereof;

 

(ii)                                  prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary to keep such Registration Statement effective for the applicable
period in accordance with Section 2 hereof and cause each Prospectus to be
supplemented by any required prospectus supplement and, as so supplemented, to
be filed pursuant to Rule 424 under the Securities Act; and keep each Prospectus
current during the period described in Section 4(a)(3) of and Rule 174 under the
Securities Act that is applicable to transactions by brokers or dealers with
respect to the Registrable Securities or Exchange Securities;

 

Exhibit A-8

--------------------------------------------------------------------------------



 

(iii)                               to the extent any Free Writing Prospectus is
used, file with the SEC any Free Writing Prospectus that is required to be filed
by the Issuers or the Guarantors with the SEC in accordance with the Securities
Act and to retain any Free Writing Prospectus not required to be filed;

 

(iv)                              in the case of a Shelf Registration, furnish
to each Participating Holder, to counsel for the Initial Purchasers, to counsel
for such Participating Holders and to each Underwriter of an Underwritten
Offering of Registrable Securities, if any, without charge, as many copies of
each Prospectus, including each preliminary prospectus or Free Writing
Prospectus, and any amendment or supplement thereto, as such Participating
Holder, counsel or Underwriter may reasonably request in order to facilitate the
sale or other disposition of the Registrable Securities thereunder; and, subject
to Section 3(c) below, the Issuers and the Guarantors consent to the use of such
Prospectus, preliminary prospectus or such Free Writing Prospectus and any
amendment or supplement thereto in accordance with applicable law by each of the
Participating Holders and any such Underwriters in connection with the offering
and sale of the Registrable Securities covered by and in the manner described in
such Prospectus, preliminary prospectus or such Free Writing Prospectus or any
amendment or supplement thereto in accordance with applicable law;

 

(v)                                 use commercially reasonable efforts to
register or qualify the Registrable Securities under all applicable state
securities or blue sky laws of such jurisdictions as any Participating Holder
shall reasonably request in writing by the time the applicable Registration
Statement becomes effective; cooperate with such Participating Holders in
connection with any filings required to be made with FINRA, and do any and all
other acts and things that may be reasonably necessary or advisable to enable
each Participating Holder to complete the disposition in each such jurisdiction
of the Registrable Securities owned by such Participating Holder; provided that
neither the Issuers nor any Guarantor shall be required to (1) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (2) file
any general consent to service of process in any such jurisdiction or
(3) subject itself to taxation in any such jurisdiction if it is not so subject;

 

(vi)                              notify counsel for the Initial Purchasers and,
in the case of a Shelf Registration, notify each Participating Holder and
counsel for such Participating Holders promptly and, if requested by any such
Participating Holder or counsel, confirm such advice in writing (1) when a
Registration Statement has become effective, when any post-effective amendment
thereto has been filed and becomes effective, when any Free Writing Prospectus
has been filed or any amendment or supplement to the Prospectus or any Free
Writing Prospectus has been filed, (2) of any request by the SEC or any state
securities authority for amendments and supplements to a Registration Statement,
Prospectus or any Free Writing Prospectus or for additional information after
the Registration Statement has become effective, (3) of the issuance by the SEC
or any state securities authority of any stop order suspending the effectiveness
of a Registration Statement or the initiation of any proceedings for that
purpose, including the receipt by the Issuers of any notice of objection of

 

Exhibit A-9

--------------------------------------------------------------------------------



 

the SEC to the use of a Shelf Registration Statement or any post-effective
amendment thereto pursuant to Rule 401(g)(2) under the Securities Act, (4) if,
between the applicable effective date of a Shelf Registration Statement and the
closing of any sale of Registrable Securities covered thereby, the
representations and warranties of any Issuer or any Guarantor contained in any
underwriting agreement, securities sales agreement or other similar agreement,
if any, relating to an offering of such Registrable Securities cease to be true
and correct in all material respects or if any Issuer or any Guarantor receives
any notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (5) of the happening of any event during the period
a Registration Statement is effective that makes any statement made in such
Registration Statement or the related Prospectus or any Free Writing Prospectus
untrue in any material respect or that requires the making of any changes in
such Registration Statement or Prospectus or any Free Writing Prospectus in
order to make the statements therein, in the light of the circumstances in which
they were made in the case of the Prospectus or any Free Writing Prospectus, not
misleading and (6) of any determination by any Issuer or any Guarantor that a
post-effective amendment to a Registration Statement or any amendment or
supplement to the Prospectus or any Free Writing Prospectus would be
appropriate;

 

(vii)                           use commercially reasonable efforts to obtain
the withdrawal of any order suspending the effectiveness of a Registration
Statement or, in the case of a Shelf Registration, the resolution of any
objection of the SEC pursuant to Rule 401(g)(2) under the Securities Act,
including by filing an amendment to such Registration Statement on the proper
form, at the earliest practicable moment and provide immediate notice to each
Holder or Participating Holder of the withdrawal of any such order or such
resolution;

 

(viii)                        in the case of a Shelf Registration, furnish or
make available to each Participating Holder, without charge, at least one
conformed copy of each Registration Statement and any post-effective amendment
thereto (without any documents incorporated therein by reference or exhibits
thereto, unless requested);

 

(ix)                              in the case of a Shelf Registration, cooperate
with the Participating Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be sold and not bearing
any restrictive legends and enable such Registrable Securities to be issued in
such denominations and registered in such names (consistent with the provisions
of the Indenture) as such Participating Holders may reasonably request at least
one Business Day prior to the closing of any sale of Registrable Securities;

 

(x)                                 upon the occurrence of any event
contemplated by Section 3(a)(vi)(5) hereof, use commercially reasonable efforts
to prepare and file with the SEC a supplement or post-effective amendment to the
Exchange Offer Registration Statement or Shelf Registration Statement or the
related Prospectus or any Free Writing Prospectus or any document incorporated
therein by reference or file any other required document

 

Exhibit A-10

--------------------------------------------------------------------------------



 

so that, as thereafter delivered (or, to the extent permitted by law, made
available) to purchasers of the Registrable Securities, such Prospectus or Free
Writing Prospectus, as the case may be, will not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and the Issuers and the Guarantors shall notify the
Participating Holders (in the case of a Shelf Registration Statement) and the
Initial Purchasers and any Participating Broker-Dealers known to the Issuers (in
the case of the Exchange Offer Registration Statement) to suspend use of the
Prospectus or any Free Writing Prospectus as promptly as practicable after the
occurrence of such an event, and such Participating Holders, such Participating
Broker-Dealers and the Initial Purchasers, as applicable, hereby agree to
suspend use of the Prospectus or any Free Writing Prospectus, as the case may
be, until the Issuers and the Guarantors have amended or supplemented the
Prospectus or the Free Writing Prospectus, as the case may be, to correct such
misstatement or omission; provided that the obligations under this
Section 3(a)(x) with respect to the Exchange Offer Registration Statement shall
terminate at the end of the period set forth in Section 2(a)(ii) of this
Agreement;

 

(xi)                              a reasonable time prior to the filing of any
Registration Statement, any Prospectus, any Free Writing Prospectus, any
amendment to a Registration Statement or amendment or supplement to a Prospectus
or a Free Writing Prospectus, provide copies of such document to the Initial
Purchasers and their counsel (and, in the case of a Shelf Registration
Statement, to the Participating Holders and their counsel) and make such of the
representatives of the Issuers and the Guarantors as shall be reasonably
requested by the Initial Purchasers or their counsel (and, in the case of a
Shelf Registration Statement, the Participating Holders or their counsel)
available for discussion of such document; and the Issuers and the Guarantors
shall not, at any time after initial filing of a Registration Statement, use or
file any Prospectus, any Free Writing Prospectus, any amendment of or supplement
to a Registration Statement, a Prospectus or a Free Writing Prospectus, of which
the Initial Purchasers and their counsel (and, in the case of a Shelf
Registration Statement, the Participating Holders and their counsel) shall not
have previously been advised and furnished a copy or to which the Initial
Purchasers or their counsel (and, in the case of a Shelf Registration Statement,
the Participating Holders or their counsel) shall reasonably object;

 

(xii)                           obtain a CUSIP number for all Exchange
Securities or Registrable Securities, as the case may be, not later than the
initial effective date of a Registration Statement;

 

(xiii)                        cause the Indenture to be qualified under the
Trust Indenture Act in connection with the registration of the Exchange
Securities or Registrable Securities, as the case may be; cooperate with the
Trustee and the Holders to effect such changes to the Indenture as may be
required for the Indenture to be so qualified in accordance with the terms of
the Trust Indenture Act; and execute, and use commercially reasonable efforts to
cause the Trustee to execute, all documents as may be required to effect

 

Exhibit A-11

--------------------------------------------------------------------------------



 

such changes and all other forms and documents required to be filed with the SEC
to enable the Indenture to be so qualified in a timely manner;

 

(xiv)                       in the case of a Shelf Registration, make available
for inspection by a representative of the Participating Holders (an
“Inspector”), any Underwriter participating in any disposition pursuant to such
Shelf Registration Statement, any attorneys and accountants designated by a
majority in aggregate principal amount of the Registrable Securities held by the
Participating Holders and any attorneys and accountants designated by such
Underwriter, at reasonable times and in a reasonable manner, all pertinent
financial and other records, documents and properties of the Partnership and its
subsidiaries, and cause the respective officers, directors and employees of the
Issuers and the Guarantors to supply all information reasonably requested by any
such Inspector, Underwriter, attorney or accountant in connection with a Shelf
Registration Statement; provided that if any such information is identified by
any Issuer or any Guarantor as being confidential or proprietary, each Person
receiving such information shall take such actions as are reasonably necessary
to protect the confidentiality of such information to the extent such action is
otherwise not inconsistent with, an impairment of or in derogation of the rights
and interests of any Inspector, Participating Holder or Underwriter;

 

(xv)                          if reasonably requested by any Participating
Holder, promptly include in a prospectus supplement or post-effective amendment
such information with respect to such Participating Holder as such Participating
Holder reasonably requests to be included therein and make all required filings
of such prospectus supplement or such post-effective amendment as soon as the
Issuers have received notification of the matters to be so included in such
filing;

 

(xvi)                       in the case of a Shelf Registration, enter into such
customary agreements and take all such other commercially reasonable actions in
connection therewith (including those requested by the Participating Holders of
a majority in principal amount of the Registrable Securities covered by the
Shelf Registration Statement) in order to expedite or facilitate the disposition
of such Registrable Securities including, but not limited to, an Underwritten
Offering and in such connection, (1) to the extent possible, make such
representations and warranties to the Participating Holders and any Underwriters
of such Registrable Securities with respect to the business of the Partnership
and its subsidiaries and the Registration Statement, Prospectus, any Free
Writing Prospectus and documents incorporated by reference or deemed
incorporated by reference, if any, in each case, in form, substance and scope as
are customarily made by issuers to underwriters in underwritten offerings and
confirm the same if and when requested, (2) obtain opinions of counsel to the
Issuers and the Guarantors (which counsel and opinions, in form, scope and
substance, shall be reasonably satisfactory to the Participating Holders and
such Underwriters and their respective counsel) addressed to each Participating
Holder and Underwriter of Registrable Securities, covering the matters
customarily covered in opinions requested in underwritten offerings, (3) obtain
“comfort” letters from the independent certified public accountants of the
Issuers and the Guarantors (and, if necessary, any other certified public
accountant of any subsidiary of the

 

Exhibit A-12

--------------------------------------------------------------------------------



 

Partnership, or of any business acquired by any Issuer or any Guarantor for
which financial statements and financial data are or are required to be included
in the Registration Statement) addressed to each Participating Holder (to the
extent permitted by applicable professional standards) and Underwriter of
Registrable Securities, such letters to be in customary form and covering
matters of the type customarily covered in “comfort” letters in connection with
underwritten offerings, including but not limited to financial information
contained in any preliminary prospectus, Prospectus or Free Writing Prospectus,
and (4) deliver such documents and certificates as may be reasonably requested
by the Participating Holders of a majority in principal amount of the
Registrable Securities being sold or the Underwriters, and which are customarily
delivered in underwritten offerings, to evidence the continued validity of the
representations and warranties of the Issuers and the Guarantors made pursuant
to clause (1) above and to evidence compliance with any customary conditions
contained in an underwriting agreement; and

 

(xvii)                    So long as any Registrable Securities remain
outstanding, cause each Additional Guarantor upon the creation or acquisition by
the Partnership of such Additional Guarantor, to execute a counterpart to this
Agreement in the form attached hereto as Annex A and to deliver such
counterpart, together with an opinion of counsel as to the enforceability
thereof against such entity, to the Initial Purchasers no later than five
Business Days following the execution thereof.

 

(b)                                 In the case of a Shelf Registration
Statement, the Issuers may require each Holder of Registrable Securities to
furnish to the Issuers a Notice and Questionnaire and such other information
regarding such Holder and the proposed disposition by such Holder of such
Registrable Securities as the Issuers and the Guarantors may from time to time
reasonably request in writing.

 

(c)                                  Each Participating Holder agrees that, upon
receipt of any notice from the Issuers and the Guarantors of the happening of
any event of the kind described in Section 3(a)(vi)(3) or
Section 3(a)(vi)(5) hereof, such Participating Holder will forthwith discontinue
disposition of Registrable Securities pursuant to the Shelf Registration
Statement until such Participating Holder’s receipt of the copies of the
supplemented or amended Prospectus and any Free Writing Prospectus contemplated
by Section 3(a)(x) hereof and, if so directed by the Issuers and the Guarantors,
such Participating Holder will deliver to the Issuers and the Guarantors all
copies in its possession, other than permanent file copies then in such
Participating Holder’s possession, of the Prospectus and any Free Writing
Prospectus covering such Registrable Securities that is current at the time of
receipt of such notice.

 

(d)                                 If the Issuers and the Guarantors shall give
any notice to suspend the disposition of Registrable Securities pursuant to a
Registration Statement, the Issuers and the Guarantors shall extend the period
during which such Registration Statement shall be maintained effective pursuant
to this Agreement by the number of days during the period from and including the
date of the giving of such notice to and including the date when the Holders of
such Registrable Securities shall have received copies of the supplemented or
amended Prospectus or any Free Writing Prospectus necessary to resume such
dispositions. The Issuers and the Guarantors may give any such notice only twice
during any 365-day period and any such suspensions shall not exceed 30

 

Exhibit A-13

--------------------------------------------------------------------------------



 

days for each suspension and there shall not be more than two suspensions in
effect during any 365-day period.

 

(e)                                  The Participating Holders who desire to do
so may sell such Registrable Securities in an Underwritten Offering.  In any
such Underwritten Offering, the investment bank or investment banks and manager
or managers (each an “Underwriter”) that will administer the offering will be
selected by the Holders of a majority in principal amount of the Registrable
Securities included in such offering; provided, however, that such Underwriter
must be reasonably satisfactory to the Partnership.

 

4.                                      Participation of Broker-Dealers in
Exchange Offer.  (a)  The Staff has taken the position that any broker-dealer
that receives Exchange Securities for its own account in the Exchange Offer in
exchange for Securities that were acquired by such broker-dealer as a result of
market-making or other trading activities (a “Participating Broker-Dealer”) may
be deemed to be an “underwriter” within the meaning of the Securities Act and
must deliver a prospectus meeting the requirements of the Securities Act in
connection with any resale of such Exchange Securities.

 

The Issuers and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.

 

(b)                                 In light of the above, and notwithstanding
the other provisions of this Agreement, the Issuers and the Guarantors agree to
amend or supplement the Prospectus contained in the Exchange Offer Registration
Statement for a period of up to 180 days after the last Exchange Date (as such
period may be extended pursuant to Section 3(d) of this Agreement), in order to
expedite or facilitate the disposition of any Exchange Securities by
Participating Broker-Dealers consistent with the positions of the Staff recited
in Section 4(a) above.  The Issuers and the Guarantors further agree that
Participating Broker-Dealers shall be authorized to deliver such Prospectus (or,
to the extent permitted by law, make available) during such period in connection
with the resales contemplated by this Section 4.

 

(c)                                  The Initial Purchasers shall have no
liability to the Issuers, any Guarantor or any Holder with respect to any
request that they may make pursuant to Section 4(b) above.

 

5.                                      Indemnification and Contribution. 
(a) The Issuers and the Guarantors, jointly and severally, agree to indemnify
and hold harmless each Initial Purchaser and each Holder, their respective
affiliates, directors and officers and each Person, if any, who controls any
Initial Purchaser or any Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that

 

Exhibit A-14

--------------------------------------------------------------------------------



 

arise out of, or are based upon, (1) any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading, or (2) any untrue statement or alleged untrue statement of a
material fact contained in any Prospectus, any Free Writing Prospectus or any
“issuer information” (“Issuer Information”) filed or required to be filed
pursuant to Rule 433(d) under the Securities Act, or any omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Initial Purchaser or information
relating to any Holder furnished to the Issuers in writing through Merrill or
any selling Holder expressly for use therein.  In connection with any
Underwritten Offering permitted by Section 3, the Issuers and the Guarantors,
jointly and severally, will also indemnify the Underwriters, if any, selling
brokers, dealers and similar securities industry professionals participating in
the distribution, their respective affiliates and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
Holders, if requested in connection with any Registration Statement, any
Prospectus, any Free Writing Prospectus or any Issuer Information.

 

(b)                                 Each Holder agrees, severally and not
jointly, to indemnify and hold harmless the Issuers, the Guarantors, the Initial
Purchasers and the other selling Holders, the directors of the Issuers and the
Guarantors, each officer of the Issuers and the Guarantors who signed the
Registration Statement and each Person, if any, who controls the Issuers, the
Guarantors, any Initial Purchaser and any other selling Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Holder furnished to the Issuers in writing by such Holder expressly for
use in any Registration Statement, any Prospectus and any Free Writing
Prospectus.

 

(c)                                  If any suit, action, proceeding (including
any governmental or regulatory investigation), claim or demand shall be brought
or asserted against any Person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such Person (the “Indemnified
Person”) shall promptly notify the Person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above.  If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 5 that the Indemnifying Person may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred.  In any such proceeding,

 

Exhibit A-15

--------------------------------------------------------------------------------



 

any Indemnified Person shall have the right to retain its own counsel, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Person unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them.  It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred.  Any such
separate firm (x) for any Initial Purchaser, its affiliates, directors and
officers and any control Persons of such Initial Purchaser shall be designated
in writing by Merrill, (y) for any Holder, its directors and officers and any
control Persons of such Holder shall be designated in writing by the Majority
Holders and (z) in all other cases shall be designated in writing by the
Issuers.  The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment.  Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement.  No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (A) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (B) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

 

(d)                                 If the indemnification provided for in
paragraphs (a) and (b) above is unavailable to an Indemnified Person or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then each Indemnifying Person under such paragraph, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities (i) in such proportion as is appropriate to reflect the
relative benefits received by the Issuers and the Guarantors from the offering
of the Securities and the Exchange Securities, on the one hand, and by the
Holders from receiving Securities or Exchange Securities registered under the
Securities Act, on the other hand, or (ii) if the allocation provided by clause
(i) is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) but also the
relative fault of the Issuers and the Guarantors on the one hand and the Holders
on the other in connection

 

Exhibit A-16

--------------------------------------------------------------------------------



 

with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations.  The
relative fault of the Issuers and the Guarantors on the one hand and the Holders
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Issuers and the Guarantors or by the Holders and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

(e)                                  The Issuers, the Guarantors and the Holders
agree that it would not be just and equitable if contribution pursuant to this
Section 5 were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
paragraph (d) above.  The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages and liabilities referred to in paragraph
(d) above shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim.  Notwithstanding the provisions of
this Section 5, in no event shall a Holder be required to contribute any amount
in excess of the amount by which the total price at which the Securities or
Exchange Securities sold by such Holder exceeds the amount of any damages that
such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.  No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.  The Holders’ obligations to
contribute pursuant to this Section 5 are several and not joint.

 

(f)                                   The remedies provided for in this
Section 5 are not exclusive and shall not limit any rights or remedies that may
otherwise be available to any Indemnified Person at law or in equity.

 

(g)                                  The indemnity and contribution provisions
contained in this Section 5 shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of the Initial Purchasers or any Holder or any Person
controlling any Initial Purchaser or any Holder, or by or on behalf of the
Issuers or the Guarantors or the officers or directors of or any Person
controlling the Issuers or the Guarantors, (iii) acceptance of any of the
Exchange Securities and (iv) any sale of Registrable Securities pursuant to a
Shelf Registration Statement.

 

6.                                      General.

 

(a)                                 No Inconsistent Agreements.  The Issuers and
the Guarantors represent, warrant and agree that (i) the rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of any other outstanding securities issued or
guaranteed by any Issuer or any Guarantor under any other agreement and
(ii) neither the Issuers nor any Guarantor has entered into, or on or after the
date of this Agreement will enter into, any agreement that is inconsistent with
the rights granted to the Holders of Registrable Securities in this Agreement or
otherwise conflicts with the provisions hereof.

 

(b)                                 Amendments and Waivers.  The provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or

 

Exhibit A-17

--------------------------------------------------------------------------------



 

consents to departures from the provisions hereof may not be given unless the
Issuers and the Guarantors have obtained the written consent of Holders of at
least a majority in aggregate principal amount of the outstanding Registrable
Securities affected by such amendment, modification, supplement, waiver or
consent; provided that no amendment, modification, supplement, waiver or consent
to any departure from the provisions of Section 5 hereof or any provision that
could affect adversely the rights of any Holder of Registrable Securities to
receive liquidated damages in the amount and on the payment dates as provided in
Section 2(d) shall be effective as against any Holder of Registrable Securities
unless consented to in writing by such Holder.  Any amendments, modifications,
supplements, waivers or consents pursuant to this Section 6(b) shall be by a
writing executed by each of the parties hereto.

 

(c)                                  Notices.  All notices and other
communications provided for or permitted hereunder shall be made in writing by
hand-delivery, registered first-class mail, telex, telecopier, or any courier
guaranteeing overnight delivery (i) if to a Holder, at the most current address
given by such Holder to the Partnership by means of a notice given in accordance
with the provisions of this Section 6(c), which address initially is, with
respect to the Initial Purchasers, the address set forth in the Purchase
Agreement; (ii) if to the Issuers and the Guarantors, initially at the
Partnership’s address set forth in the Purchase Agreement and thereafter at such
other address, notice of which is given in accordance with the provisions of
this Section 6(c); and (iii) to such other persons at their respective addresses
as provided in the Purchase Agreement and thereafter at such other address,
notice of which is given in accordance with the provisions of this
Section 6(c).  All such notices and communications shall be deemed to have been
duly given: at the time delivered by hand, if personally delivered; five
Business Days after being deposited in the mail, postage prepaid, if mailed;
when receipt is acknowledged, if telecopied; and on the next Business Day if
timely delivered to an air courier guaranteeing overnight delivery.  Copies of
all such notices, demands or other communications shall be concurrently
delivered by the Person giving the same to the Trustee, at the address specified
in the Indenture.

 

(d)                                 Successors and Assigns. This Agreement shall
inure to the benefit of and be binding upon the successors, assigns and
transferees of each of the parties, including, without limitation and without
the need for an express assignment, subsequent Holders; provided that nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of Registrable Securities in violation of the terms of the Purchase Agreement or
the Indenture.  If any transferee of any Holder shall acquire Registrable
Securities in any manner, whether by operation of law or otherwise, such
Registrable Securities shall be held subject to all the terms of this Agreement,
and by taking and holding such Registrable Securities such Person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement and such Person shall be entitled to
receive the benefits hereof.  The Initial Purchasers (in their capacity as
Initial Purchasers) shall have no liability or obligation to the Issuers or the
Guarantors with respect to any failure by a Holder to comply with, or any breach
by any Holder of, any of the obligations of such Holder under this Agreement.

 

(e)                                  Third Party Beneficiaries.  Each Holder
shall be a third party beneficiary to the agreements made hereunder between the
Issuers and the Guarantors, on the one hand, and the Initial Purchasers, on the
other hand, and shall have the right to enforce such agreements directly to the
extent it deems such enforcement necessary or advisable to protect its rights or
the rights of other Holders hereunder.

 

Exhibit A-18

--------------------------------------------------------------------------------



 

(f)                                   Counterparts. This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

(g)                                  Headings.  The headings in this Agreement
are for convenience of reference only, are not a part of this Agreement and
shall not limit or otherwise affect the meaning hereof.

 

(h)                                 Governing Law.  This Agreement, and any
claim, controversy or dispute arising under or related to this Agreement, shall
be governed by and construed in accordance with the laws of the State of New
York.

 

(i)                                     Entire Agreement; Severability.  This
Agreement contains the entire agreement between the parties relating to the
subject matter hereof and supersedes all oral statements and prior writings with
respect thereto.  If any term, provision, covenant or restriction contained in
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable or against public policy, the remainder of the terms,
provisions, covenants and restrictions contained herein shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.  The
Issuers, the Guarantors and the Initial Purchasers shall endeavor in good faith
negotiations to replace the invalid, void or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, void or unenforceable provisions.

 

[Signature Page to Follow.]

 

Exhibit A-19

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

Very truly yours,

 

 

 

GLOBAL PARTNERS LP

 

 

 

By:

Global GP LLC, its General Partner

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

GLOBAL GP LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

GLP FINANCE CORP.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

GLOBAL OPERATING LLC

 

 

 

By:

Global Partners LP, its Sole Member

 

 

 

By:

Global GP LLC, its General Partner

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

GLOBAL COMPANIES LLC

 

GLOBAL ENERGY MARKETING LLC

 

CHELSEA SANDWICH LLC

 

ALLIANCE ENERGY LLC

 

Exhibit A-20

--------------------------------------------------------------------------------



 

 

CASCADE KELLY HOLDINGS LLC

 

GLOBAL CNG LLC

 

 

 

By:

Global Operating LLC,

 

 

its Sole Member

 

 

 

 

By:

Global Partners LP,

 

 

its Sole Member

 

 

 

 

By:

Global GP LLC,

 

 

its General Partner

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

BURSAW OIL LLC

 

 

 

 

By:

Alliance Energy LLC,

 

 

its Sole Member

 

 

 

 

By:

Global Operating LLC,

 

 

its Sole Member

 

 

 

 

By:

Global Partners LP,

 

 

its Sole Member

 

 

 

 

By:

Global GP LLC,

 

 

its General Partner

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

GLOBAL MONTELLO GROUP CORP.

 

GLEN HES CORP.

 

WARREN EQUITIES INC.

 

WAREX TERMINALS CORPORATION

 

DRAKE PETROLEUM COMPANY, INC.

 

PURITAN OIL COMPANY, INC.

 

MARYLAND OIL COMPANY, INC.

 

GLOBAL PARTNERS ENERGY CANADA ULC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit A-21

--------------------------------------------------------------------------------



 

Accepted as of the date hereof:

 

 

 

BOFA SECURITIES, INC.

 

For itself and on behalf of the

 

several Initial Purchasers listed

 

in Schedule 1 hereto.

 

 

 

BOFA SECURITIES, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exhibit A-22

--------------------------------------------------------------------------------



 

Schedule 1

 

Initial Purchasers

 

BofA Securities, Inc.

 

Exhibit A-23

--------------------------------------------------------------------------------



 

Annex A

 

Counterpart to Registration Rights Agreement

 

The undersigned hereby absolutely, unconditionally and irrevocably agrees as a
Guarantor (as defined in the Registration Rights Agreement, dated July 31, 2019
by and among Global Partners LP, a Delaware limited partnership, GLP Finance
Corp., a Delaware corporation, the guarantors party thereto and BofA
Securities, Inc., on behalf of itself and the other Initial Purchasers) to be
bound by the terms and provisions of such Registration Rights Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this counterpart as of
          ,     .

 

 

[GUARANTOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A-24

--------------------------------------------------------------------------------